Name: Regulation (EU) 2017/1538 of the European Central Bank of 25 August 2017 amending Regulation (EU) 2015/534 on reporting of supervisory financial information (ECB/2017/25)
 Type: Regulation
 Subject Matter: technology and technical regulations;  budget;  accounting;  information technology and data processing;  free movement of capital;  national accounts;  financial institutions and credit
 Date Published: nan

 19.9.2017 EN Official Journal of the European Union L 240/1 REGULATION (EU) 2017/1538 OF THE EUROPEAN CENTRAL BANK of 25 August 2017 amending Regulation (EU) 2015/534 on reporting of supervisory financial information (ECB/2017/25) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the European Central Bank concerning policies relating to the prudential supervision of credit institutions (1), and in particular Article 4(1) and (3), Article 6(2), Article 6(5)(d) and Article 10 thereof, Having regard to Regulation (EU) No 468/2014 of the European Central Bank of 16 April 2014 establishing the framework for cooperation within the Single Supervisory Mechanism between the European Central Bank and national competent authorities and with national designated authorities (SSM Framework Regulation) (ECB/2014/17) (2), and in particular Article 21(1), Article 140 and Article 141(1) thereof, Having regard to the public consultation pursuant to Article 4(3) of Regulation (EU) No 1024/2013, Whereas: (1) Regulation (EU) 2015/534 of the European Central Bank (ECB/2015/13) (3) lays down reporting requirements concerning the supervisory financial information to be submitted by supervised entities to national competent authorities (NCAs). (2) Regulation (EU) 2015/534 (ECB/2015/13) requires supervised entities to report supervisory financial information based on the templates developed by the European Banking Authority (EBA) and laid down by Commission Implementing Regulation (EU) No 680/2014 (4). (3) In July 2014 the International Accounting Standards Board (IASB) released International Financial Reporting Standard 9 Financial Instruments (hereinafter IFRS 9) which will replace the current reporting standard for financial instruments International Accounting Standard 39 Financial Instruments: Recognition and Measurement. (4) IFRS 9 was incorporated in Union law by Commission Regulation (EU) 2016/2067 (5). (5) In order to take into account the provisions of IFRS 9, Implementing Regulation (EU) No 680/2014 has been amended by Commission Implementing Regulation (EU) 2017/1443 (6). The amendments include, inter alia, changes to the templates and instructions regarding the reporting of supervisory financial information. (6) It is necessary to align Regulation (EU) 2015/534 (ECB/2015/13) with the amended accounting framework and Implementing Regulation (EU) 2017/1443. Furthermore, minor technical and terminological amendments need to be made to Regulation (EU) 2015/534 (ECB/2015/13). (7) Therefore, Regulation (EU) 2015/534 (ECB/2015/13) should be amended accordingly in line with the procedure of Articles 26(7) and 26(8) of Regulation (EU) No 1024/2013, HAS ADOPTED THIS REGULATION: Article 1 Amendments Regulation (EU) 2015/534 (ECB/2015/13) is amended as follows: (1) Article 1 is replaced by the following: Article 1 Subject matter and general principles 1. This Regulation lays down requirements concerning reporting of supervisory financial information to be submitted to NCAs by: (a) significant credit institutions applying international accounting standards in accordance with Regulation (EC) No 1606/2002 for supervisory reporting on a consolidated basis pursuant to Article 24(2) of Regulation (EU) No 575/2013; (b) significant credit institutions, other than those referred to in point (a), which are subject to national accounting frameworks on a consolidated basis based on Directive 86/635/EEC; (c) significant credit institutions on an individual basis and significant branches; (d) significant credit institutions regarding subsidiaries established in a non-participating Member State or a third country; (e) less significant credit institutions applying international accounting standards in accordance with Regulation (EC) No 1606/2002 for supervisory reporting on a consolidated basis pursuant to Article 24(2) of Regulation (EU) No 575/2013; (f) less significant credit institutions, other than those referred to in point (e), which are subject to national accounting frameworks on a consolidated basis based on Directive 86/635/EEC; (g) less significant credit institutions on an individual basis and less significant branches. 2. As an exception to Articles 7 and 14, credit institutions that have been given a waiver regarding the application of prudential requirements on an individual basis, in accordance with Article 7 or 10 of Regulation (EU) No 575/2013, shall not be required to report supervisory financial information on an individual basis in accordance with this Regulation. Where credit institutions do not report supervisory financial information on an individual basis in accordance with this paragraph, NCAs shall submit to the ECB any template specified in Annex III or IV of Implementing Regulation (EU) No 680/2014 that they collect in relation to these credit institutions. 3. Where competent authorities, including the ECB, require institutions to comply with the obligations laid down in Parts Two to Four and Parts Six to Eight of Regulation (EU) No 575/2013 and in Title VII of Directive 2013/36/EU on a sub-consolidated basis in accordance with Article 11(5) of Regulation (EU) No 575/2013, those institutions shall comply also on a sub-consolidated basis with the requirements laid down in this Regulation on a consolidated basis. 3a. Where parent institutions apply an individual consolidation method in accordance with Article 9(1) of Regulation (EU) No 575/2013, those institutions shall comply with the requirements laid down in this Regulation on an individual basis applying only the individual consolidation method. 4. NCAs and/or national central banks may use the data collected pursuant to this Regulation for any other tasks. 5. This Regulation shall not affect the accounting standards applied by supervised entities in their consolidated accounts or annual accounts, nor change the accounting standards applied for supervisory reporting. As supervised entities apply different accounting standards, only information related to valuation rules, including methods for estimation of credit risk losses, which exist under the relevant accounting standards and are applied by the corresponding supervised entities on an individual or consolidated basis shall be submitted. For these purposes, specific reporting templates are provided for supervised entities applying national accounting frameworks based on Directive 86/635/EEC. Data points within the templates which are not applicable to the respective supervised entities do not have to be reported. 6. Significant and less significant branches may submit the information that they are required to provide under this Regulation to the relevant NCA through the credit institution by which they were established.; (2) Article 2 is amended as follows: (a) point 3 is deleted; (b) the following points (6) to (9) are inserted: (6) significant credit institution  means a credit institution which has the status of a significant supervised entity; (7) less significant credit institution  means a credit institution which does not have the status of a significant supervised entity; (8) significant branch  means a branch which has the status of a significant supervised entity which is not part of a supervised group and is established in a participating Member State by a credit institution established in a non-participating Member State; (9) less significant branch  means a branch which does not have the status of a significant supervised entity which is not part of a supervised group and is established in a participating Member State by a credit institution established in a non-participating Member State.; (3) Article 3 is replaced by the following: Article 3 Change of status of a supervised entity 1. For the purposes of this Regulation, a supervised entity shall be classified as significant 12 months after a decision as referred to in Article 45(1) of Regulation (EU) No 468/2014 (ECB/2014/17) has been notified to it. It shall report information in accordance with Title II of this Regulation as a significant supervised entity on the first reporting reference date which occurs after it has been classified as significant. 2. For the purposes of this Regulation, a supervised entity shall be classified as less significant when a decision as referred to in Article 46(1) of Regulation (EU) No 468/2014 (ECB/2014/17) has been notified to it. Thereafter, it shall start to report information in accordance with Title III of this Regulation.; (4) the heading of Title II is replaced by the following: TITLE II REPORTING BY SIGNIFICANT CREDIT INSTITUTIONS ON A CONSOLIDATED AND ON AN INDIVIDUAL BASIS AND BY SIGNIFICANT BRANCHES ON AN INDIVIDUAL BASIS; (5) Chapter I of Title II is replaced by the following: CHAPTER I Reporting on a consolidated basis Article 4 Format and frequency of reporting on a consolidated basis and reporting reference dates and remittance dates for significant credit institutions applying IFRS for supervisory reporting on a consolidated basis pursuant to Article 24(2) of Regulation (EU) No 575/2013 In accordance with Article 99(3) of Regulation (EU) No 575/2013, significant credit institutions applying IFRS under Regulation (EC) No 1606/2002 for supervisory reporting on a consolidated basis pursuant to Article 24(2) of Regulation (EU) No 575/2013, shall report supervisory financial information as provided for in Articles 2, 3 and 10 of Implementing Regulation (EU) No 680/2014 on a consolidated basis. Article 5 Format and frequency of reporting on a consolidated basis and reporting reference dates and remittance dates for significant credit institutions applying national accounting frameworks on a consolidated basis based on Directive 86/635/EEC In accordance with Article 99(6) of Regulation (EU) No 575/2013, significant credit institutions, other than those referred to in Article 4, which are subject to national accounting frameworks on a consolidated basis based on Directive 86/635/EEC, shall report supervisory financial information on a consolidated basis as provided for in Articles 2, 3 and 11 of Implementing Regulation (EU) No 680/2014.; (6) the heading of Chapter II of Title II is replaced by the following: CHAPTER II Reporting on an individual basis ; (7) Article 6 is replaced by the following: Article 6 Format and frequency of reporting on an individual basis for credit institutions which are not part of a significant supervised group and for significant branches 1. Significant credit institutions applying IFRS under Regulation (EC) No 1606/2002 either because they prepare their annual accounts in conformity with the accounting standards referred to therein or because they apply them for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, and which are not part of a significant supervised group shall report supervisory financial information to the relevant NCA on an individual basis. This shall also apply to significant branches. 2. The supervisory financial reporting referred to in paragraph 1 shall include the information specified in Article 9 of Implementing Regulation (EU) No 680/2014, including information specified in template 40.1 of Annex III to that Regulation, and shall take place with the frequency specified in that Article. 3. Significant credit institutions, other than those referred to in paragraph 1, which are not part of a significant supervised group and are subject to national accounting frameworks based on Directive 86/635/EEC shall report supervisory financial information to the relevant NCA. This shall also apply to significant branches. 4. The supervisory financial reporting referred to in paragraph 3 shall include the information specified in Article 11 of Implementing Regulation (EU) No 680/2014, including information specified in template 40.1 of Annex IV to that Regulation, and shall take place with the frequency specified in that Article. 5. The information specified in paragraphs 2 and 4 above shall only include information related to: (a) assets, liabilities, equity, income and expenses that are recognised by the supervised entity under the applicable accounting standards; (b) off-balance sheet exposures and activities in which the supervised entity is involved; (c) transactions other than those specified in points (a) and (b) performed by the supervised entity; (d) valuation rules, including methods for estimation of credit risk losses, which exist under the applicable accounting standards and are applied by the supervised entity. 6. NCAs may collect the information to be submitted to the ECB specified in paragraphs 2 and 4 as a part of a broader national reporting framework which, in compliance with the relevant Union or national law, includes additional supervisory financial information and also serves purposes other than supervisory purposes, such as statistical purposes. 7. As an exception to paragraphs 2 and 4, significant credit institutions which are not part of a significant supervised group shall report the information specified in templates 17.1, 17.2, and 17.3 in Annexes III and IV and in template 40.2 in Annexes III and IV to Implementing Regulation (EU) No 680/2014 only if they prepare consolidated financial statements. 8. As an exception to paragraphs 2 and 4, significant branches shall not be required to report the information specified in templates 17.1, 17.2, and 17.3 in Annexes III and IV and in templates 40.1 and 40.2 in Annexes III and IV to Implementing Regulation (EU) No 680/2014.; (8) the heading of Article 7 is replaced by the following: Article 7 Format and frequency of reporting on an individual basis for credit institutions which are part of a significant supervised group; (9) Article 7(1) is replaced by the following: 1. Significant credit institutions applying IFRS under Regulation (EC) No 1606/2002 either because they prepare their annual accounts in conformity with the accounting standards referred to therein, or because they apply them for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, and which are part of a significant supervised group shall report supervisory financial information to the relevant NCA on an individual basis. Supervisory financial reporting by these credit institutions shall take place with the frequency specified in Article 9 of Implementing Regulation (EU) No 680/2014 and shall include the common minimum information specified in Annex I.; (10) Article 7(3) is replaced by the following: 3. Significant credit institutions, other than those referred to in paragraph 1, which are subject to national accounting frameworks based on Directive 86/635/EEC and part of a significant supervised group shall report supervisory financial information to the relevant NCA.; (11) Article 8 is replaced by the following: Article 8 Reporting reference dates and remittance dates for significant credit institutions and significant branches 1. The information concerning significant credit institutions and significant branches specified in Articles 6 and 7 shall have the following reporting reference dates: (a) for quarterly reporting, 31 March, 30 June, 30 September and 31 December; (b) for semi-annual reporting, 30 June and 31 December; (c) for annual reporting, 31 December. 2. Information referring to a period shall be reported cumulatively from the first day of the calendar year to the reporting reference date. 3. As an exception to paragraphs 1 and 2, where significant credit institutions are permitted to elaborate their annual accounts based on an accounting year that deviates from the calendar year, NCAs may adjust the reporting reference dates to the accounting year-end. The adjusted reporting reference dates shall be three, six, nine and 12 months after the beginning of the accounting year. Information referring to a period shall be reported cumulatively from the first day of the accounting year to the reporting reference date. 4. NCAs shall submit to the ECB the information concerning significant credit institutions and significant branches specified in Articles 6 and 7 by close of business on the following remittance dates: (a) for significant credit institutions which are not part of a significant supervised group and significant branches, the 10th working day following the remittance dates referred to in Article 3 of Implementing Regulation (EU) No 680/2014; (b) for significant credit institutions which are part of a significant supervised group, the 25th working day following the remittance dates referred to in Article 3 of Implementing Regulation (EU) No 680/2014. 5. NCAs shall decide when significant credit institutions and significant branches have to report supervisory financial information in order for them to meet these deadlines.; (12) Chapter III of Title II is replaced by the following: CHAPTER III Reporting by significant credit institutions in respect of subsidiaries established in a non-participating Member State or a third country Article 9 Format and frequency of reporting by significant credit institutions in respect of subsidiaries established in a non-participating Member State or a third country 1. Supervisory financial information in respect of subsidiaries established in a non-participating Member State or a third country shall be reported in the following manner: (a) Significant credit institutions applying IFRS on a consolidated basis in accordance with Regulation (EC) No 1606/2002, including those that apply them for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, shall ensure that the supervisory financial information specified in paragraph 1 of Annex II is submitted on an individual basis to the relevant NCA in respect of subsidiaries established in a non-participating Member State or a third country. The supervisory financial reporting shall take place with the frequency specified in Article 9 of Implementing Regulation (EU) No 680/2014. (b) Significant credit institutions, other than those referred to in point a, which are subject to national accounting frameworks on a consolidated basis based on Directive 86/635/EEC, shall ensure that the supervisory financial information specified in paragraph 2 of Annex II is submitted on an individual basis to the relevant NCA in respect of subsidiaries established in a non-participating Member State or a third country. The supervisory financial reporting shall take place with the frequency specified in Article 11 of Implementing Regulation (EU) No 680/2014. 1a. Where more than one credit institution within a supervised group applies prudential requirements on a consolidated basis, paragraph 1 shall apply only to the credit institution established in a participating Member State and at the highest level of consolidation. 2. As an exception to paragraph 1, financial information concerning subsidiaries which have a total asset value of EUR 3 billion or less shall not be reported. For this purpose, the total value of the assets shall be determined on the basis of the prudential reporting in accordance with applicable law. If the total value of the assets cannot be determined on the basis of the prudential reporting, it shall be determined on the basis of the most recent audited annual accounts, and if those annual accounts are not available, on the basis of the annual accounts prepared in accordance with applicable national accounting laws. 3. The information shall be reported in accordance with paragraph 1 from the next reporting reference date for quarterly reporting where the total value of the assets of a subsidiary exceeds EUR 3 billion on four consecutive reporting reference dates for quarterly reporting. Reporting in accordance with paragraph 1 is not required from the next reporting reference date for quarterly reporting where the total value of the assets of a subsidiary is below or equal to EUR 3 billion on three consecutive reporting reference dates for quarterly reporting. Article 10 Reporting reference dates and remittance dates for reporting by significant credit institutions in respect of subsidiaries established in a non-participating Member State or a third country 1. The information specified in Article 9 shall be collected with the same reporting reference dates as supervisory financial information concerning the related significant credit institutions reporting on a consolidated basis. Information referring to a period shall be reported cumulatively from the first day of the accounting year used for reporting financial information to the reporting reference date. 2. NCAs shall submit to the ECB information concerning subsidiaries established in a non-participating Member State or a third country as specified in Article 9 by close of business of the 25th working day following the remittance dates referred to in Article 3 of Implementing Regulation (EU) No 680/2014. 3. NCAs shall decide when credit institutions have to report supervisory financial information in order for them to meet this deadline.; (13) the heading of Title III is replaced by the following: TITLE III REPORTING BY LESS SIGNIFICANT CREDIT INSTITUTIONS ON A CONSOLIDATED AND ON AN INDIVIDUAL BASIS AND BY LESS SIGNIFICANT BRANCHES ON AN INDIVIDUAL BASIS; (14) Chapter I of Title III is replaced by the following: CHAPTER I Reporting on a consolidated basis Article 11 Format and frequency of reporting on a consolidated basis for less significant credit institutions 1. Less significant credit institutions applying IFRS under Regulation (EC) No 1606/2002 for supervisory reporting on a consolidated basis pursuant to Article 24(2) of Regulation (EU) No 575/2013 shall report supervisory financial information to the relevant NCA on a consolidated basis. 2. The supervisory financial reporting referred to in paragraph 1 shall take place with the frequency specified in Article 9 of Implementing Regulation (EU) No 680/2014 and shall include the common minimum information specified in paragraph 1 of Annex I. 3. NCAs shall submit to the ECB any additional template specified in Annex III of Implementing Regulation (EU) No 680/2014 that the NCA collects. NCAs shall notify the ECB in advance of any such additional template they intend to transmit. 4. Less significant credit institutions, other than those referred to in paragraph 1, which are subject to national accounting frameworks on a consolidated basis based on Directive 86/635/EEC, shall report supervisory financial information to the relevant NCA on a consolidated basis. That supervisory financial reporting shall take place with the frequency specified in Article 11 of Implementing Regulation (EU) No 680/2014 and shall include the common minimum information specified in paragraph 2 of Annex I. 5. NCAs shall submit to the ECB any additional template specified in Annex IV of Implementing Regulation (EU) No 680/2014 that the NCA collects. NCAs shall notify the ECB in advance of any such additional template they intend to transmit. 6. As an exception to paragraphs 4 and 5 supervisory financial reporting concerning less significant credit institutions the assets of which have a total value, on a consolidated basis, of EUR 3 billion or less shall include the information specified in Annex III, as a common minimum, instead of the information specified in paragraph 4 of this Article. For this purpose, the total value of the assets of credit institutions, on a consolidated basis, shall be determined on the basis of the prudential consolidated reporting in accordance with applicable law. If the total value of the assets cannot be determined on the basis of the prudential consolidated reporting, it shall be determined on the basis of the most recent audited consolidated annual accounts, and if those annual accounts are not available, on the basis of the consolidated annual accounts prepared in accordance with applicable national accounting laws. 7. Less significant credit institutions shall start reporting information in accordance with paragraphs 4 and 5 from the next reporting reference date for quarterly reporting where the total value of the assets of a less significant credit institution exceeds, on a consolidated basis, EUR 3 billion, on four consecutive reporting reference dates for quarterly reporting. Less significant credit institutions shall start reporting information in accordance with paragraph 6 where the total value of the assets of a less significant credit institution is below or equal to, on a consolidated basis, EUR 3 billion, on three consecutive reporting reference dates for quarterly reporting. 8. The information specified in paragraphs 2, 3, 4, 5, and 6 shall be reported as provided for in Article 6(5) of this Regulation. 9. NCAs may collect the information to be submitted to the ECB specified in paragraphs 2, 3, 4, 5, and 6 as part of a broader reporting framework which, in compliance with the relevant Union or national law, includes additional supervisory financial information and also serves purposes other than supervisory purposes, such as statistical purposes. Article 12 Reporting reference dates and remittance dates for less significant credit institutions 1. The information reported by less significant credit institutions on a consolidated basis specified in Article 11 shall have the following reporting reference dates: (a) for quarterly reporting, 31 March, 30 June, 30 September and 31 December; (b) for semi-annual reporting, 30 June and 31 December; (c) for annual reporting, 31 December. 2. Information referring to a period shall be reported cumulatively from the first day of the calendar year to the reporting reference date. 3. As an exception to paragraphs 1 and 2, where less significant credit institutions are permitted by NCAs to report supervisory financial information on a consolidated basis based on an accounting year that deviates from the calendar year, NCAs may adjust the reporting reference dates to the accounting year-end. The adjusted reporting reference dates shall be three, six, nine and 12 months after the beginning of the accounting year. Information referring to a period shall be reported cumulatively covering the period from the first day of the accounting year to the reporting reference date. 4. NCAs shall submit to the ECB the information specified in Article 11 by close of business on the following remittance dates: (a) for less significant credit institutions established in a participating Member State and reporting at the highest level of consolidation, the 25th working day following the remittance dates referred to in Article 3 of Implementing Regulation (EU) No 680/2014; (b) for less significant credit institutions reporting on a consolidated basis, other than those referred to in point (a), the 35th working day following the remittance dates referred to in Article 3 of Implementing Regulation (EU) No 680/2014. 5. NCAs shall decide when credit institutions have to report supervisory financial information in order for them to meet these deadlines.; (15) the heading of Chapter II of Title III is replaced by the following: CHAPTER II Reporting on an individual basis ; (16) Article 13 is replaced by the following: Article 13 Format and frequency of reporting on an individual basis for less significant credit institutions which are not part of a supervised group and for less significant branches 1. Less significant credit institutions applying IFRS under Regulation (EC) No 1606/2002 either because they prepare their annual accounts in conformity with the accounting standards referred to therein, or because they apply them for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, and which are not part of a supervised group shall report supervisory financial information to the relevant NCA on an individual basis. This shall also apply to less significant branches. 2. The supervisory financial reporting referred to in paragraph 1 shall take place with the frequency specified in Article 9 of Implementing Regulation (EU) No 680/2014 and shall include the common minimum information specified in paragraph 1 of Annex I. 3. NCAs shall submit to the ECB any additional template specified in Annex III of Implementing Regulation (EU) No 680/2014 that the NCA collects. NCAs shall notify the ECB in advance of any such additional template they intend to transmit. 4. Less significant credit institutions, other than those referred to in paragraph 1, which are subject to national accounting frameworks based on Directive 86/635/EEC and which are not part of a supervised group shall report supervisory financial information to the relevant NCA. This shall also apply to less significant branches. 5. The supervisory financial reporting referred to in paragraph 4 shall take place with the frequency specified in Article 11 of Implementing Regulation (EU) No 680/2014 and shall include the common minimum information specified in paragraph 2 of Annex I. 6. NCAs shall submit to the ECB any additional template specified in Annex IV of Implementing Regulation (EU) No 680/2014 that the NCA collects. NCAs shall notify the ECB in advance of any such additional template they intend to transmit. 7. Paragraphs 2, 3, 5 and 6 shall be subject to the following exceptions: (a) supervisory financial reporting concerning less significant credit institutions the assets of which have a total value equal to or less than EUR 3 billion shall include the information specified in Annex III, as a common minimum, instead of the information specified in paragraphs 2, 3, 5 or 6; (b) a less significant branch shall not report supervisory financial information if the total value of its assets is below or equal to EUR 3 billion. 8. For the purposes of paragraph 7, the total value of the assets of the less significant credit institution and less significant branch shall be determined on the basis of the prudential reporting in accordance with applicable law. If the total value of the assets of a less significant credit institution cannot be determined on the basis of the prudential reporting, it shall be determined on the basis of the most recent audited annual accounts, and if those annual accounts are not available, on the basis of the annual accounts prepared in accordance with applicable national accounting laws. If the total value of the assets of a less significant branch cannot be determined on the basis of the prudential reporting, it shall be determined on the basis of statistical data reported pursuant to Regulation (EU) No 1071/2013 of the European Central Bank (*1). 9. Less significant credit institutions and less significant branches shall start reporting information in accordance with paragraphs 2, 3, 5 and 6 from the next reporting reference date for quarterly reporting where the total value of the assets of a less significant credit institution or a less significant branch exceeds EUR 3 billion on four consecutive reporting reference dates for quarterly reporting. Less significant credit institutions and less significant branches shall start reporting information in accordance with paragraph 7 where the total value of the assets of a less significant credit institution or a less significant branch is below or equal to EUR 3 billion on three consecutive reporting reference dates for quarterly reporting. 10. The information specified in paragraphs 2, 3, 5, 6, and 7 shall be reported as provided for in Article 6(5) of this Regulation. 11. NCAs may collect the information to be submitted to the ECB specified in paragraphs 2, 3, 5, 6, and 7 as a part of a broader national reporting framework which, in compliance with the relevant Union or national law, includes additional supervisory financial information and also serves purposes other than supervisory purposes, such as statistical purposes. (*1) Regulation (EU) No 1071/2013 of the European Central Bank of 24 September 2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (OJ L 297, 7.11.2013, p. 1).;" (17) Article 14 is replaced by the following: Article 14 Format and frequency of reporting on an individual basis for credit institutions which are part of a less significant supervised group 1. Less significant credit institutions applying IFRS under Regulation (EC) No 1606/2002 either because they prepare their annual accounts in conformity with the accounting standards referred to therein, or because they apply them for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, and which are part of a less significant supervised group shall report supervisory financial information to the relevant NCA on an individual basis. 2. The supervisory financial reporting referred to in paragraph 1 shall take place with the frequency specified in Article 9 of Implementing Regulation (EU) No 680/2014 and shall include the common minimum information specified in Annex II. 3. NCAs shall submit to the ECB any additional template specified in Annex III of Implementing Regulation (EU) No 680/2014 that the NCA collects. NCAs shall notify the ECB in advance of any such additional template they intend to transmit. 4. Less significant credit institutions, other than those referred to in paragraph 1, which are subject to national accounting frameworks based on Directive 86/635/EEC and part of a less significant supervised group shall report supervisory financial information to the relevant NCA. 5. The supervisory financial reporting referred to in paragraph 4 shall take place with the frequency specified in Article 11 of Implementing Regulation (EU) No 680/2014 and shall include the common minimum information specified in Annex II. 6. NCAs shall submit to the ECB any additional template specified in Annex IV of Implementing Regulation (EU) No 680/2014 that the NCA collects. NCAs shall notify the ECB in advance of any such additional template they intend to transmit. 7. As an exception to paragraphs 2, 3, 5 and 6 supervisory financial reporting by less significant credit institutions the assets of which have a total value equal to or less than EUR 3 billion shall include the information specified in Annex III. For this purpose, the total value of the assets of the less significant credit institution shall be determined on the basis of the prudential reporting in accordance with applicable law. If the total value of the assets of a less significant credit institution cannot be determined on the basis of the prudential reporting, it shall be determined on the basis of the most recent audited annual accounts, and if those annual accounts are not available, on the basis of the annual accounts prepared in accordance with applicable national accounting laws. 8. Less significant credit institutions shall start reporting information in accordance with paragraphs 2, 3, 5 and 6 from the next reporting reference date for quarterly reporting where the total value of the assets of a less significant credit institution exceeds EUR 3 billion on four consecutive reporting reference dates for quarterly reporting. Less significant credit institutions shall start reporting information in accordance with paragraph 7 where the total value of the assets of a less significant credit institution is below or equal to EUR 3 billion on three consecutive reporting reference dates for quarterly reporting. 9. The information specified in paragraphs 2, 3, 5, 6 and 7 shall be reported as provided for in Article 6(5) of this Regulation. 10. NCAs may collect the information to be submitted to the ECB specified in paragraphs 2, 3, 5, 6, and 7 as a part of a broader national reporting framework which, in compliance with the relevant Union or national law, includes additional supervisory financial information and also serves purposes other than supervisory purposes, such as statistical purposes.; (18) Article 15 is replaced by the following: Article 15 Reporting reference dates and remittance dates for less significant credit institutions and less significant branches 1. The information concerning less significant credit institutions and less significant branches specified in Articles 13 and 14 shall have the following reporting reference dates: (a) for quarterly reporting, 31 March, 30 June, 30 September and 31 December; (b) for semi-annual reporting, 30 June and 31 December; (c) for annual reporting, 31 December. 2. Information referring to a period shall be reported cumulatively from the first day of the calendar year to the reporting reference date. 3. As an exception to paragraphs 1 and 2, where less significant credit institutions are permitted by NCAs to report their supervisory financial information based on an accounting year that deviates from the calendar year, NCAs may adjust the reporting reference dates to the accounting year-end. The adjusted reporting reference dates shall be three, six, nine and 12 months after the beginning of the accounting year. Data referring to a period shall be reported cumulatively from the first day of the accounting year to the reporting reference date. 4. NCAs shall submit to the ECB the supervisory financial information concerning less significant credit institutions and less significant branches specified in Articles 13 and 14 by close of business on the following remittance dates: (a) for less significant credit institutions which are not part of a supervised group and for less significant branches, the 25th working day following the remittance dates referred to in Implementing Regulation (EU) No 680/2014; (b) for less significant credit institutions which are part of a less significant supervised group, the 35th working day following the remittance dates referred to in Implementing Regulation (EU) No 680/2014. 5. NCAs shall decide when less significant credit institutions and less significant branches have to report supervisory financial information in order for them to meet these deadlines.; (19) Article 17 is replaced by the following: Article 17 IT language for the transmission of information from national competent authorities to the ECB NCAs shall transmit the information specified in this Regulation in accordance with the relevant eXtensible Business Reporting Language taxonomy in order to provide a uniform technical format for the exchange of data. For these purposes, NCAs shall follow the specifications set out in Article 6 of Decision ECB/2014/29.; (20) Article 18 is deleted; (21) Article 19 is replaced by the following: Article 19 Transitional provisions 1. If a less significant supervised entity becomes significant before 1 January 2018 it shall be classified as a significant supervised entity for the purpose of this Regulation 18 months after a decision as referred to in Article 45(1) of Regulation (EU) No 468/2014 (ECB/2014/17) has been notified to it. 2. If the total value of the assets of a less significant supervised entity on an individual or consolidated basis exceeds EUR 3 billion before 1 January 2018 it shall start to report in accordance with the relevant provisions of this Regulation on the first reporting reference date that occurs at least 18 months after the threshold has been exceeded. 3. If the total value of the assets of a subsidiary established in a non-participating Member State or a third country exceeds EUR 3 billion before 1 January 2018 the information shall be reported in accordance with Article 9(1) on the first reporting reference date that occurs at least 18 months after the threshold has been exceeded.; (22) Annexes I and II are amended in accordance with Annex I to this Regulation; (23) Annex IV is replaced by Annex II to this Regulation; (24) Annex V is replaced by Annex III to this Regulation. Article 2 Final provisions 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. This Regulation shall apply to supervised entities applying IFRS under Regulation (EC) No 1606/2002, including those that apply IFRS for supervisory reporting pursuant to Article 24(2) of Regulation (EU) No 575/2013, for the first time as at the first reporting reference date falling within their next financial year after 31 December 2017. 3. This Regulation shall apply to significant supervised entities which are subject to national accounting frameworks based on Directive 86/635/EEC from 1 January 2018. 4. This Regulation shall apply to less significant supervised entities which are subject to national accounting frameworks based on Directive 86/635/EEC from 1 January 2018. 5. Notwithstanding the above, the ECB may decide, at the request of an NCA, to apply this Regulation to less significant supervised entities which are subject to national accounting frameworks based on Directive 86/635/EEC and established in the Member State of that NCA from 1 January 2019 if such national accounting framework is not compatible with IFRS. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Frankfurt am Main, 25 August 2017. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) OJ L 287, 29.10.2013, p. 63. (2) OJ L 141, 14.5.2014, p. 1. (3) Regulation (EU) 2015/534 of the European Central Bank of 17 March 2015 on reporting of supervisory financial information (ECB/2015/13) (OJ L 86, 31.3.2015, p. 13). (4) Commission Implementing Regulation (EU) No 680/2014 of 16 April 2014 laying down implementing technical standards with regard to supervisory reporting of institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (OJ L 191, 28.6.2014, p. 1). (5) Commission Regulation (EU) 2016/2067 of 22 November 2016 amending Regulation (EC) No 1126/2008 adopting certain international accounting standards in accordance with Regulation (EC) No 1606/2002 of the European Parliament and of the Council as regards International Financial Reporting Standard 9 (OJ L 323, 29.11.2016, p. 1). (6) Commission Implementing Regulation (EU) 2017/1443 of 29 June 2017 amending Implementing Regulation (EU) No 680/2014 laying down implementing technical standards with regards to supervisory reporting of institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (OJ L 213, 17.8.2017, p. 1). ANNEX I Annexes I and II to Regulation (EU) 2015/534 (ECB/2015/13) are amended as follows: 1. Annex I is amended as follows: (a) in paragraphs 1 and 2 the words supervised groups and are deleted; (b) the following paragraph 2a is inserted: 2a. As an exception to paragraph 2, each NCA may decide that entities referred to in paragraph 2 and established in its Member State report: (a) the information specified in template 9.1 or the information specified in template 9.1.1 from Annex IV to Implementing Regulation (EU) No 680/2014; (b) the information specified in template 11.1 or the information specified in template 11.2 from Annex IV to Implementing Regulation (EU) No 680/2014; (c) the information specified in template 12.0 or the information specified in template 12.1 from Annex IV to Implementing Regulation (EU) No 680/2014; and (d) the information specified in template 16.3 or the information specified in template 16.4 from Annex IV to Implementing Regulation (EU) No 680/2014.; (c) paragraph 4 is replaced by the following: 4. Templates 17.1, 17.2 and 17.3 in Tables 1 and 2 are provided only for credit institutions reporting on a consolidated basis. Template 40.1 in Tables 1 and 2 is provided for credit institutions reporting on a consolidated basis and credit institutions that are not part of a group reporting on an individual basis.; (d) Tables 1 and 2 are replaced by the following: Table 1 Template number Name of the template or of the group of templates PART 1 [QUARTERLY FREQUENCY] Balance Sheet Statement [Statement of Financial Position] 1.1 Balance Sheet Statement: assets 1.2 Balance Sheet Statement: liabilities 1.3 Balance Sheet Statement: equity 2 Statement of profit or loss Breakdown of financial assets by instrument and by counterparty sector 4.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets held for trading 4.2.1 Breakdown of financial assets by instrument and by counterparty sector: non-trading financial assets mandatorily at fair value through profit or loss 4.2.2 Breakdown of financial assets by instrument and by counterparty sector: financial assets designated at fair value through profit or loss 4.3.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets at fair value through other comprehensive income 4.4.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets at amortised cost 4.5 Subordinated financial assets 5.1 Breakdown of non-trading loans and advances by product 6.1 Breakdown of loans and advances other than held for trading to non-financial corporations by NACE codes Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector 8.2 Subordinated financial liabilities Loan commitments, financial guarantees and other commitments 9.1.1 Off-balance sheet exposures: loan commitments, financial guarantees and other commitments given 9.2 Loan commitments, financial guarantees and other commitments received 10 Derivatives  Trading and economic hedges Hedge accounting 11.1 Derivatives  Hedge accounting: Breakdown by type of risk and type of hedge Movements in allowances and provisions for credit losses 12.1 Movements in allowances and provisions for credit losses Collateral and guarantees received 13.1 Breakdown of collateral and guarantees by loans and advances other than held for trading 13.2 Collateral obtained by taking possession during the period [held at the reporting date] 13.3 Collateral obtained by taking possession [tangible assets] accumulated 14 Fair value hierarchy: financial instruments at fair value Breakdown of selected statement of profit or loss items 16.1 Interest income and expenses by instrument and counterparty sector 16.3 Gains or losses on financial assets and liabilities held for trading and trading financial assets and trading financial liabilities by instrument Reconciliation between accounting and CRR scope of consolidation: Balance Sheet 17.1 Reconciliation between accounting and CRR scope of consolidation: Assets 17.2 Reconciliation between accounting and CRR scope of consolidation: Off-balance sheet exposures  loan commitments, financial guarantees and other commitments given 17.3 Reconciliation between accounting and CRR scope of consolidation: Liabilities 18 Performing and non-performing exposures 19 Forborne exposures PART 2 [QUARTERLY WITH THRESHOLD: QUARTERLY FREQUENCY OR NOT REPORTING] Geographical breakdown 20.4 Geographical breakdown of assets by residence of the counterparty 20.5 Geographical breakdown of off-balance sheet exposures by residence of the counterparty 20.6 Geographical breakdown of liabilities by residence of the counterparty PART 4 [ANNUAL] Group structure 40.1 Group structure: entity-by-entity  Table 2 Template number Name of the template or of the group of templates PART 1 [QUARTERLY FREQUENCY] Balance Sheet Statement [Statement of Financial Position] 1.1 Balance Sheet Statement: assets 1.2 Balance Sheet Statement: liabilities 1.3 Balance Sheet Statement: equity 2 Statement of profit or loss Breakdown of financial assets by instrument and by counterparty sector 4.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets held for trading 4.2.1 Breakdown of financial assets by instrument and by counterparty sector: non-trading financial assets mandatorily at fair value through profit or loss 4.2.2 Breakdown of financial assets by instrument and by counterparty sector: financial assets designated at fair value through profit or loss 4.3.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets at fair value through other comprehensive income 4.4.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets at amortised cost 4.5 Subordinated financial assets 4.6 Breakdown of financial assets by instrument and by counterparty sector: trading financial assets 4.7 Breakdown of financial assets by instrument and by counterparty sector: non-trading non-derivative financial assets measured at fair value through profit or loss 4.8 Breakdown of financial assets by instrument and by counterparty sector: non-trading non-derivative financial assets measured at fair value to equity 4.9 Breakdown of financial assets by instrument and by counterparty sector: non-trading non-derivative financial assets measured at a cost-based method 4.10 Breakdown of financial assets by instrument and by counterparty sector: other non-trading non-derivative financial assets 5.1 Breakdown of non-trading loans and advances by product 6.1 Breakdown of loans and advances other than held for trading to non-financial corporations by NACE codes Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector 8.2 Subordinated financial liabilities Loan commitments, financial guarantees and other commitments 9.1 Off-balance sheet exposures under national GAAP: loan commitments, financial guarantees and other commitments given 9.1.1 Off-balance sheet exposures: loan commitments, financial guarantees and other commitments given 9.2 Loan commitments, financial guarantees and other commitments received 10 Derivatives  Trading and economic hedges Hedge accounting 11.1 Derivatives  Hedge accounting: Breakdown by type of risk and type of hedge 11.2 Derivatives  Hedge accounting under national GAAP: Breakdown by type of risk Movements in allowances and provisions for credit losses 12.0 Movements in allowances for credit losses and impairment of equity instruments under national GAAP 12.1 Movements in allowances and provisions for credit losses Collateral and guarantees received 13.1 Breakdown of collateral and guarantees by loans and advances other than held for trading 13.2 Collateral obtained by taking possession during the period [held at the reporting date] 13.3 Collateral obtained by taking possession [tangible assets] accumulated 14 Fair value hierarchy: financial instruments at fair value Breakdown of selected statement of profit or loss items 16.1 Interest income and expenses by instrument and counterparty sector 16.3 Gains or losses on financial assets and liabilities held for trading and trading financial assets and trading financial liabilities by instrument 16.4 Gains or losses on financial assets and liabilities held for trading and trading financial assets and trading financial liabilities by risk Reconciliation between accounting and CRR scope of consolidation: Balance Sheet 17.1 Reconciliation between accounting and CRR scope of consolidation: Assets 17.2 Reconciliation between accounting and CRR scope of consolidation: Off-balance sheet exposures  loan commitments, financial guarantees and other commitments given 17.3 Reconciliation between accounting and CRR scope of consolidation: Liabilities 18 Performing and non-performing exposures 19 Forborne exposures PART 2 [QUARTERLY WITH THRESHOLD: QUARTERLY FREQUENCY OR NOT REPORTING] Geographical breakdown 20.4 Geographical breakdown of assets by residence of the counterparty 20.5 Geographical breakdown of off-balance sheet exposures by residence of the counterparty 20.6 Geographical breakdown of liabilities by residence of the counterparty PART 4 [ANNUAL] Group structure 40.1 Group structure: entity-by-entity  ; 2. Annex II is amended as follows: (a) Tables 3 and 4 are replaced by the following: Table 3 Template number Name of the template or of the group of templates PART 1 [QUARTERLY FREQUENCY] Balance sheet statement [Statement of Financial Position] 1.1 Balance Sheet Statement: assets 1.2 Balance Sheet Statement: liabilities 1.3 Balance Sheet Statement: equity 2 Statement of profit or loss Breakdown of financial assets by instrument and by counterparty sector 4.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets held for trading 4.2.1 Breakdown of financial assets by instrument and by counterparty sector: non-trading financial assets mandatorily at fair value through profit or loss 4.2.2 Breakdown of financial assets by instrument and by counterparty sector: financial assets designated at fair value through profit or loss 4.3.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets at fair value through other comprehensive income 4.4.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets at amortised cost 4.5 Subordinated financial assets 5.1 Breakdown of non-trading loans and advances by product Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector 8.2 Subordinated financial liabilities Loan commitments, financial guarantees and other commitments 9.1.1 Off-balance sheet exposures: loan commitments, financial guarantees and other commitments given 10 Derivatives  Trading and economic hedges Hedge accounting 11.1 Derivatives  Hedge accounting: Breakdown by type of risk and type of hedge Movements in allowances and provisions for credit losses 12.1 Movements in allowances and provisions for credit losses 14 Fair value hierarchy: financial instruments at fair value 18 Performing and non-performing exposures 19 Forborne exposures Table 4 Template number Name of the template or of the group of templates PART 1 [QUARTERLY FREQUENCY] Balance Sheet Statement [Statement of Financial Position] 1.1 Balance Sheet Statement: assets 1.2 Balance Sheet Statement: liabilities 1.3 Balance sheet statement: equity 2 Statement of profit or loss Breakdown of financial assets by instrument and by counterparty sector 4.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets held for trading 4.2.1 Breakdown of financial assets by instrument and by counterparty sector: non-trading financial assets mandatorily at fair value through profit or loss 4.2.2 Breakdown of financial assets by instrument and by counterparty sector: financial assets designated at fair value through profit or loss 4.3.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets at fair value through other comprehensive income 4.4.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets at amortised cost 4.5 Subordinated financial assets 4.6 Breakdown of financial assets by instrument and by counterparty sector: trading financial assets 4.7 Breakdown of financial assets by instrument and by counterparty sector: non-trading non-derivative financial assets measured at fair value through profit or loss 4.8 Breakdown of financial assets by instrument and by counterparty sector: non-trading non-derivative financial assets measured at fair value to equity 4.9 Breakdown of financial assets by instrument and by counterparty sector: non-trading non-derivative financial assets measured at a cost-based method 4.10 Breakdown of financial assets by instrument and by counterparty sector: other non-trading non-derivative financial assets 5.1 Breakdown of non-trading loans and advances by product Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector 8.2 Subordinated financial liabilities Loan commitments, financial guarantees and other commitments 9.1 Off-balance sheet exposures under national GAAP: loan commitments, financial guarantees and other commitments given 9.1.1 Off-balance sheet exposures: loan commitments, financial guarantees and other commitments given 10 Derivatives  Trading and economic hedges Hedge accounting 11.1 Derivatives  hedge accounting: Breakdown by type of risk and type of hedge 11.2 Derivatives  Hedge accounting under national GAAP: Breakdown by type of risk Movements in allowances and provisions for credit losses 12.0 Movements in allowances for credit losses and impairment of equity instruments under national GAAP 12.1 Movements in allowances and provisions for credit losses 18 Performing and non-performing exposures 19 Forborne exposures; (b) the following paragraph 3 is added: 3. As an exception to paragraph 2, each NCA may decide that entities referred to in paragraph 2 and established in its Member State report: (a) the information specified in template 9.1 or the information specified in template 9.1.1 from Annex IV to Implementing Regulation (EU) No 680/2014; (b) the information specified in template 11.1 or the information specified in template 11.2 from Annex IV to Implementing Regulation (EU) No 680/2014; (c) the information specified in template 12.0 or the information specified in template 12.1 from Annex IV to Implementing Regulation (EU) No 680/2014; ANNEX II ANNEX IV FINREP data points  under IFRS or National GAAP compatible with IFRS FINREP templates for IFRS Template number Template code Name of the template or of the group of template PART 1 [QUARTERLY FREQUENCY] Balance Sheet Statement [Statement of Financial Position] 1.1 F 01.01 Balance Sheet Statement: assets 1.2 F 01.02 Balance Sheet Statement: liabilities 1.3 F 01.03 Balance Sheet Statement: equity 2 F 02.00 Statement of profit or loss 5.1 F 05.01 Breakdown of non-trading Loans and advances by product Breakdown of financial liabilities 8.1 F 08.01 Breakdown of financial liabilities by product and by counterparty sector 8.2 F 08.02 Subordinated financial liabilities 10 F 10.00 Derivatives - Trading and economic hedges Hedge accounting 11.1 F 11.01 Derivatives - Hedge accounting: Breakdown by type of risk and type of hedge 18 F 18.00 Performing and non-performing exposures 19 F 19.00 Forborne exposures Data point to be submitted 1. Balance Sheet Statement [Statement of Financial Position] 1.1 Assets References Breakdown in table Carrying amount Annex V.Part 1.27 010 010 Cash, cash balances at central banks and other demand deposits IAS 1.54 (i) 020 Cash on hand Annex V.Part 2.1 030 Cash balances at central banks Annex V.Part 2.2 040 Other demand deposits Annex V.Part 2.3 5 050 Financial assets held for trading IFRS 9.Appendix A 060 Derivatives IFRS 9.Appendix A 10 070 Equity instruments IAS 32.11 4 080 Debt securities Annex V.Part 1.31 4 090 Loans and advances Annex V.Part 1.32 4 096 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 7.8(a)(ii); IFRS 9.4.1.4 4 097 Equity instruments IAS 32.11 4 098 Debt securities Annex V.Part 1.31 4 099 Loans and advances Annex V.Part 1.32 4 100 Financial assets designated at fair value through profit or loss IFRS 7.8(a)(i); IFRS 9.4.1.5 4 120 Debt securities Annex V.Part 1.31 4 130 Loans and advances Annex V.Part 1.32 4 141 Financial assets at fair value through other comprehensive income IFRS 7.8(h); IFRS 9.4.1.2A 4 142 Equity instruments IAS 32.11 4 143 Debt securities Annex V.Part 1.31 4 144 Loans and advances Annex V.Part 1.32 4 181 Financial assets at amortised cost IFRS 7.8(f); IFRS 9.4.1.2 4 182 Debt securities Annex V.Part 1.31 4 183 Loans and advances Annex V.Part 1.32 4 240 Derivatives  Hedge accounting IFRS 9.6.2.1; Annex V.Part 1.22 11 250 Fair value changes of the hedged items in portfolio hedge of interest rate risk IAS 39.89A(a); IFRS 9.6.5.8 260 Investments in subsidiaries, joint ventures and associates IAS 1.54(e); Annex V.Part 1.21, Part 2.4 40 270 Tangible assets 280 Property, Plant and Equipment IAS 16.6; IAS 1.54(a) 21, 42 290 Investment property IAS 40.5; IAS 1.54(b) 21, 42 300 Intangible assets IAS 1.54(c); CRR art 4(1)(115) 310 Goodwill IFRS 3.B67(d); CRR art 4(1)(113) 320 Other intangible assets IAS 38.8,118 21, 42 330 Tax assets IAS 1.54(n-o) 340 Current tax assets IAS 1.54(n); IAS 12.5 350 Deferred tax assets IAS 1.54(o); IAS 12.5; CRR art 4(1)(106) 360 Other assets Annex V.Part 2.5 370 Non-current assets and disposal groups classified as held for sale IAS 1.54(j); IFRS 5.38, Annex V.Part 2.7 380 TOTAL ASSETS IAS 1.9(a), IG 6 1.2 Liabilities References Breakdown in table Carrying amount Annex V.Part 1.27 010 010 Financial liabilities held for trading IFRS 7.8 (e) (ii); IFRS 9.BA.6 8 020 Derivatives IFRS 9.Appendix A; IFRS 9.4.2.1(a); IFRS 9.BA.7(a) 10 030 Short positions IFRS 9.BA7(b) 8 040 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 050 Debt securities issued Annex V.Part 1.37 8 060 Other financial liabilities Annex V.Part 1.38-41 8 070 Financial liabilities designated at fair value through profit or loss IFRS 7.8 (e)(i); IFRS 9.4.2.2 8 080 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 090 Debt securities issued Annex V.Part 1.37 8 100 Other financial liabilities Annex V.Part 1.38-41 8 110 Financial liabilities measured at amortised cost IFRS 7.8(g); IFRS 9.4.2.1 8 120 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 130 Debt securities issued Annex V.Part 1.37 8 140 Other financial liabilities Annex V.Part 1.38-41 8 150 Derivatives  Hedge accounting IFRS 9.6.2.1; Annex V.Part 1.26 11 160 Fair value changes of the hedged items in portfolio hedge of interest rate risk IAS 39.89A(b), IFRS 9.6.5.8 170 Provisions IAS 37.10; IAS 1.54(l) 43 180 Pensions and other post employment defined benefit obligations IAS 19.63; IAS 1.78(d); Annex V.Part 2.9 43 190 Other long term employee benefits IAS 19.153; IAS 1.78(d); Annex V.Part 2.10 43 200 Restructuring IAS 37.71, 84(a) 43 210 Pending legal issues and tax litigation IAS 37.Appendix C. Examples 6 and 10 43 220 Commitments and guarantees given IFRS 9.4.2.1(c),(d), 9.5.5, 9.B2.5; IAS 37, IFRS 4, Annex V.Part 2.11 9 12 43 230 Other provisions IAS 37.14 43 240 Tax liabilities IAS 1.54(n-o) 250 Current tax liabilities IAS 1.54(n); IAS 12.5 260 Deferred tax liabilities IAS 1.54(o); IAS 12.5; CRR art 4(1)(108) 270 Share capital repayable on demand IAS 32 IE 33; IFRIC 2; Annex V.Part 2.12 280 Other liabilities Annex V.Part 2.13 290 Liabilities included in disposal groups classified as held for sale IAS 1.54 (p); IFRS 5.38, Annex V.Part 2.14 300 TOTAL LIABILITIES IAS 1.9(b);IG 6 1.3 Equity References Breakdown in table Carrying amount 010 010 Capital IAS 1.54(r), BAD art 22 46 020 Paid up capital IAS 1.78(e) 030 Unpaid capital which has been called up Annex V.Part 2.14 040 Share premium IAS 1.78(e); CRR art 4(1)(124) 46 050 Equity instruments issued other than capital Annex V.Part 2.18-19 46 060 Equity component of compound financial instruments IAS 32.28-29; Annex V.Part 2.18 070 Other equity instruments issued Annex V.Part 2.19 080 Other equity IFRS 2.10; Annex V.Part 2.20 090 Accumulated other comprehensive income CRR art 4(1)(100) 46 095 Items that will not be reclassified to profit or loss IAS 1.82A(a) 100 Tangible assets IAS 16.39-41 110 Intangible assets IAS 38.85-87 120 Actuarial gains or (-) losses on defined benefit pension plans IAS 1.7, IG6; IAS 19.120(c) 122 Non-current assets and disposal groups classified as held for sale IFRS 5.38, IG Example 12 124 Share of other recognised income and expense of investments in subsidaries, joint ventures and associates IAS 1.IG6; IAS 28.10 320 Fair value changes of equity instruments measured at fair value through other comprehensive income IAS 1.7(d); IFRS 9 5.7.5, B5.7.1; Annex V.Part 2.21 330 Hedge ineffectiveness of fair value hedges for equity instruments measured at fair value through other comprehensive income IAS 1.7(e);IFRS 9.5.7.5;.6.5.3; IFRS 7.24C; Annex V.Part 2.22 340 Fair value changes of equity instruments measured at fair value through other comprehensive income [hedged item] IFRS 9.5.7.5;.6.5.8(b); Annex V.Part 2.22 350 Fair value changes of equity instruments measured at fair value through other comprehensive income [hedging instrument] IAS 1.7(e);IFRS 9.5.7.5;.6.5.8(a);Annex V.Part 2.57 360 Fair value changes of financial liabilities at fair value through profit or loss attributable to changes in their credit risk IAS 1.7(f); IFRS 9 5.7.7;Annex V.Part 2.23 128 Items that may be reclassified to profit or loss IAS 1.82A(a) (ii) 130 Hedge of net investments in foreign operations [effective portion] IFRS9.6.5.13(a); IFRS7.24B(b)(ii)(iii); IFRS 7.24C(b)(i)(iv),.24E(a); Annex V.Part 2.24 140 Foreign currency translation IAS 21.52(b); IAS 21.32, 38-49 150 Hedging derivatives. Cash flow hedges reserve [effective portion] IAS 1.7 (e); IFRS 7.24B(b)(ii)(iii); IFRS 7.24C(b)(i);.24E; IFRS 9.6.5.11(b); Annex V.Part 2.25 155 Fair value changes of debt instruments measured at fair value through other comprehensive income IAS 1.7(da); IFRS 9.4.1.2A; 5.7.10; Annex V.Part 2.26 165 Hedging instruments [not designated elements] IAS 1.7(g)(h);IFRS 9.6.5.15,.6.5.16;IFRS 7.24 E (b)(c); Annex V.Part 2.60 170 Non-current assets and disposal groups classified as held for sale IFRS 5.38, IG Example 12 180 Share of other recognised income and expense of investments in subsidaries, joint ventures and associates IAS 1.IG6; IAS 28.10 190 Retained earnings CRR art 4(1)(123) 200 Revaluation reserves IFRS 1.30, D5-D8; Annex V.Part 2.28 210 Other reserves IAS 1.54; IAS 1.78(e) 220 Reserves or accumulated losses of investments in subsidaries, joint ventures and associates accounted for using the equity method IAS 28.11; Annex V.Part 2.29 230 Other Annex V.Part 2.29 240 (-) Treasury shares IAS 1.79(a)(vi); IAS 32.33-34, AG 14, AG 36; Annex V.Part 2.30 46 250 Profit or loss attributable to owners of the parent IAS 1.81B (b)(ii) 2 260 (-) Interim dividends IAS 32.35 270 Minority interests [Non-controlling interests] IAS 1.54(q) 280 Accumulated Other Comprehensive Income CRR art 4(1)(100) 46 290 Other items 46 300 TOTAL EQUITY IAS 1.9(c), IG 6 46 310 TOTAL EQUITY AND TOTAL LIABILITIES IAS 1.IG6 2. Statement of profit or loss References Breakdown in table Current period 010 010 Interest income IAS 1.97; Annex V.Part 2.31 16 020 Financial assets held for trading IFRS 7.20(a)(i), B5(e); Annex V.Part 2.33, 34 025 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 7.20(a)(i), B5(e), IFRS 9.5.7.1 030 Financial assets designated at fair value through profit or loss IFRS 7.20(a)(i), B5(e) 041 Financial assets at fair value through other comprehensive income IFRS 7.20(b); IFRS 9.5.7.10-11; IFRS 9.4.1.2A 051 Financial assets at amortised cost IFRS 7.20(b);IFRS 9.4.1.2; IFRS 9.5.7.2 070 Derivatives - Hedge accounting, interest rate risk IFRS 9.Appendix A; .B6.6.16; Annex V.Part 2.35 080 Other assets Annex V.Part 2.36 085 Interest income on liabilities IFRS 9.5.7.1, Annex V.Part 2.37 090 (Interest expenses) IAS 1.97; Annex V.Part 2.31 16 100 (Financial liabilities held for trading) IFRS 7.20(a)(i), B5(e); Annex V.Part 2.33, 34 110 (Financial liabilities designated at fair value through profit or loss) IFRS 7.20(a)(i), B5(e) 120 (Financial liabilities measured at amortised cost) IFRS 7.20(b); IFRS 9.5.7.2 130 (Derivatives - Hedge accounting, interest rate risk) IAS 39.9; Annex V.Part 2.35 140 (Other liabilities) Annex V.Part 2.38 145 (Interest expense on assets) IFRS 9.5.7.1, Annex V.Part 2.39 150 (Expenses on share capital repayable on demand) IFRIC 2.11 160 Dividend income Annex V.Part 2.40 31 170 Financial assets held for trading IFRS 7.20(a)(i), B5(e); Annex V.Part 2.40 175 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 7.20(a)(i), B5(e),IFRS 9.5.7.1A; Annex V.Part 2.40 191 Financial assets at fair value through other comprehensive income IFRS 7.20(a)(ii); IFRS 9.4.1.2A; IFRS 9.5.7.1A; Annex V.Part 2.41 192 Investments in subsidiaries, joint ventures and associates accounted for using other than equity method Annex V Part 2 .42 200 Fee and commission income IFRS 7.20(c) 22 210 (Fee and commission expenses) IFRS 7.20(c) 22 220 Gains or (-) losses on derecognition of financial assets and liabilities not measured at fair value through profit or loss, net Annex V.Part 2.45 16 231 Financial assets at fair value through other comprehensive income IFRS 9.4.12A; IFRS 9.5.7.10-11 241 Financial assets at amortised cost IFRS 7.20(a)(v);IFRS 9.4.1.2; IFRS 9.5.7.2 260 Financial liabilities measured at amortised cost IFRS 7.20(a)(v); IFRS 9.5.7.2 270 Other 280 Gains or (-) losses on financial assets and liabilities held for trading, net IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.43, 46 16 287 Gains or (-) losses on non-trading financial assets mandatorily at fair value through profit or loss, net IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.46 290 Gains or (-) losses on financial assets and liabilities designated at fair value through profit or loss, net IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.44 16, 45 300 Gains or (-) losses from hedge accounting, net Annex V.Part 2.47 16 310 Exchange differences [gain or (-) loss], net IAS 21.28, 52 (a) 330 Gains or (-) losses on derecognition of non-financial assets, net IAS 1.34; Annex V. Part 2.48 45 340 Other operating income Annex V.Part 2.314-316 45 350 (Other operating expenses) Annex V.Part 2.314-316 45 355 TOTAL OPERATING INCOME, NET 360 (Administrative expenses) 370 (Staff expenses) IAS 19.7; IAS 1.102, IG 6 44 380 (Other administrative expenses) 390 (Depreciation) IAS 1.102, 104 400 (Property, Plant and Equipment) IAS 1.104; IAS 16.73(e)(vii) 410 (Investment Properties) IAS 1.104; IAS 40.79(d)(iv) 420 (Other intangible assets) IAS 1.104; IAS 38.118(e)(vi) 425 Modification gains or (-) losses, net IFRS 9.5.4.3, IFRS 9 Appendix A; Annex V Part 2.49 426 Financial assets at fair value through other comprehensive income IFRS 7.35J 427 Financial assets at amortised cost IFRS 7.35J 430 (Provisions or (-) reversal of provisions) IAS 37.59, 84; IAS 1.98(b)(f)(g) 9 12 43 440 (Commitments and guarantees given) IFRS 9.4.2.1(c),(d),9.B2.5; IAS 37, IFRS 4, Annex V.Part 2.50 450 (Other provisions) 460 (Impairment or (-) reversal of impairment on financial assets not measured at fair value through profit or loss) IFRS 7.20(a)(viii); IFRS 9.5.4.4; Annex V Part 2.51, 53 12 481 (Financial assets at fair value through other comprehensive income) IFRS 9.5.4.4, 9.5.5.1, 9.5.5.2, 9.5.5.8 12 491 (Financial assets at amortised cost) IFRS 9.5.4.4, 9.5.5.1, 9.5.5.8 12 510 (Impairment or (-) reversal of impairment of investments in subsidiaries, joint ventures and associates) IAS 28.40-43 16 520 (Impairment or (-) reversal of impairment on non-financial assets) IAS 36.126(a)(b) 16 530 (Property, plant and equipment) IAS 16.73(e)(v-vi) 540 (Investment properties) IAS 40.79(d)(v) 550 (Goodwill) IFRS 3.Appendix B67(d)(v); IAS 36.124 560 (Other intangible assets) IAS 38.118 (e)(iv)(v) 570 (Other) IAS 36.126 (a)(b) 580 Negative goodwill recognised in profit or loss IFRS 3.Appendix B64(n)(i) 590 Share of the profit or (-) loss of investments in subsidaries, joint ventures and associates accounted for using the equity method Annex V.Part 2.54 600 Profit or (-) loss from non-current assets and disposal groups classified as held for sale not qualifying as discontinued operations IFRS 5.37; Annex V.Part 2.55 610 PROFIT OR (-) LOSS BEFORE TAX FROM CONTINUING OPERATIONS IAS 1.102, IG 6; IFRS 5.33 A 620 (Tax expense or (-) income related to profit or loss from continuing operations) IAS 1.82(d); IAS 12.77 630 PROFIT OR (-) LOSS AFTER TAX FROM CONTINUING OPERATIONS IAS 1, IG 6 640 Profit or (-) loss after tax from discontinued operations IAS 1.82(ea); IFRS 5.33(a), 5.33 A; Annex V Part 2.56 650 Profit or (-) loss before tax from discontinued operations IFRS 5.33(b)(i) 660 (Tax expense or (-) income related to discontinued operations) IFRS 5.33 (b)(ii),(iv) 670 PROFIT OR (-) LOSS FOR THE YEAR IAS 1.81A(a) 680 Attributable to minority interest [non-controlling interests] IAS 1.81B (b)(i) 690 Attributable to owners of the parent IAS 1.81B (b)(ii) 5. Breakdown of non-trading loans and advances by product 5.1 Loans and advances other than held for trading and trading assets by product References Gross carrying amount Carrying amount Annex V.Part 1.27 Central banks General governments Credit institutions Other financial corporations Non-financial corporations Households Annex V.Part 1.34 Annex V.Part 1.42(a) Annex V.Part 1.42(b) Annex V.Part 1.42(c) Annex V.Part 1.42(d) Annex V.Part 1.42(e) Annex V.Part 1.42(f) 005 010 020 030 040 050 060 By product 010 On demand [call] and short notice [current account] Annex V.Part 2.85(a) 020 Credit card debt Annex V.Part 2.85(b) 030 Trade receivables Annex V.Part 2.85(c) 040 Finance leases Annex V.Part 2.85(d) 050 Reverse repurchase loans Annex V.Part 2.85(e) 060 Other term loans Annex V.Part 2.85(f) 070 Advances that are not loans Annex V.Part 2.85(g) 080 LOANS AND ADVANCES Annex V.Part 1.32, 44(a) By collateral 090 of which: Loans collateralized by immovable property Annex V.Part 2.86(a), 87 100 of which: other collateralized loans Annex V.Part 2.86(b), 87 By purpose 110 of which: credit for consumption Annex V.Part 2.88(a) 120 of which: lending for house purchase Annex V.Part 2.88(b) By subordination 130 of which: project finance loans Annex V.Part 2.89; CRR Art 147(8) 8. Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector Carrying amount Annex V.Part 1.27 Accumulated changes in fair value due to credit risk Held for trading Designated at fair value through profit or loss Amortised cost Hedge accounting References National GAAP compatible IFRS IFRS 7.8(e)(ii); IFRS 9 Appendix A, IFRS 9.BA.6-BA.7, IFRS 9.6.7 IFRS 7.8(e)(i); IFRS 9.4.2.2, IFRS 9.4.3.5 IFRS 7.8(g); IFRS 9.4.2.1 IFRS 7.24A(a); IFRS 9.6 CRR art 33(1)(b), art 33(1)(c); Annex V.Part 2.101 010 020 030 037 040 010 Derivatives IFRS 9.BA.7(a) 020 Short positions FRS 9.BA.7(b) 030 Equity instruments IAS 32.11 040 Debt securities Annex V.Part 1.31 050 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 060 Central banks Annex V.Part 1.42(a), 44(c) 070 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 080 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 090 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 100 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 110 General governments Annex V.Part 1.42(b), 44(c) 120 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 130 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 140 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 150 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 160 Credit institutions Annex V.Part 1.42(c),44(c) 170 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 180 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 190 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 200 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 210 Other financial corporations Annex V.Part 1.42(d),44(c) 220 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 230 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 240 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 250 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 260 Non-financial corporations Annex V.Part 1.42(e), 44(c) 270 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 280 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 290 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 300 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 310 Households Annex V.Part 1.42(f), 44(c) 320 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 330 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 340 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 350 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 360 Debt securities issued Annex V.Part 1.37, Part 2.98 370 Certificates of deposits Annex V.Part 2.98(a) 380 Asset-backed securities CRR art 4(1)(61) 390 Covered bonds CRR art 129 400 Hybrid contracts Annex V.Part 2.98(d) 410 Other debt securities issued Annex V.Part 2.98(e) 420 Convertible compound financial instruments IAS 32.AG 31 430 Non-convertible 440 Other financial liabilities Annex V.Part 1.38-41 450 FINANCIAL LIABILITIES 8.2 Subordinated financial liabilities References Carriyng amount Designated at fair value through profit or loss At amortized cost IFRS 7.8(e)(i); IFRS 9.4.2.2, IFRS 9.4.3.5 IFRS 7.8(g); IFRS 9.4.2.1 010 020 010 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 020 Debt securities issued Annex V.Part 1.37 030 SUBORDINATED FINANCIAL LIABILITIES Annex V.Part 2.99-100 10. Derivatives - Trading and economic hedges By type of risk / By product or by type of market Carrying amount Notional amount References Financial assets Held for trading and trading Financial liabilities Held for trading and trading Total Trading of which: sold Annex V.Part 2.120, 131 IFRS 9.BA.7 (a); Annex V.Part 2.120, 131 Annex V.Part 2.133-135 Annex V.Part 2.133-135 010 020 030 040 010 Interest rate Annex V.Part 2.129(a) 020 of which: economic hedges Annex V.Part 2.137-139 030 OTC options Annex V.Part 2.136 040 OTC other Annex V.Part 2.136 050 Organised market options Annex V.Part 2.136 060 Organised market other Annex V.Part 2.136 070 Equity Annex V.Part 2.129(b) 080 of which: economic hedges Annex V.Part 2.137-139 090 OTC options Annex V.Part 2.136 100 OTC other Annex V.Part 2.136 110 Organised market options Annex V.Part 2.136 120 Organised market other Annex V.Part 2.136 130 Foreign exchange and gold Annex V.Part 2.129(c) 140 of which: economic hedges Annex V.Part 2.137-139 150 OTC options Annex V.Part 2.136 160 OTC other Annex V.Part 2.136 170 Organised market options Annex V.Part 2.136 180 Organised market other Annex V.Part 2.136 190 Credit Annex V.Part 2.129(d) 195 of which: economic hedges with use of the fair value option IFRS 9.6.7.1; Annex V.Part 2.140 201 of which: other economic hedges Annex V.Part 2.137-140 210 Credit default swap 220 Credit spread option 230 Total return swap 240 Other 250 Commodity Annex V.Part 2.129(e) 260 of which: economic hedges Annex V.Part 2.137-139 270 Other Annex V.Part 2.129(f) 280 of which: economic hedges Annex V.Part 2.137-139 290 DERIVATIVES IFRS 9.Appendix A 300 of which: OTC - credit institutions Annex V.Part 1.42(c), 44(e), Part 2.141(a), 142 310 of which: OTC - other financial corporations Annex V.Part 1.42(d), 44(e), Part 2.141(b) 320 of which: OTC - rest Annex V.Part 1.44(e), Part 2.141(c) 11. Hedge accounting 11.1 Derivatives - Hedge accounting: Breakdown by type of risk and type of hedge By product or by type of market Carrying amount Notional amount Assets Liabilities Total Hedging of which: sold References IFRS 7.24A; Annex V.Part 2.120, 131 IFRS 7.24A; Annex V.Part 2.120, 131 Annex V.Part 2.133-135 Annex V.Part 2.133-135 010 020 030 040 010 Interest rate Annex V.Part 2.129(a) 020 OTC options Annex V.Part 2.136 030 OTC other Annex V.Part 2.136 040 Organised market options Annex V.Part 2.136 050 Organised market other Annex V.Part 2.136 060 Equity Annex V.Part 2.129(b) 070 OTC options Annex V.Part 2.136 080 OTC other Annex V.Part 2.136 090 Organised market options Annex V.Part 2.136 100 Organised market other Annex V.Part 2.136 110 Foreign exchange and gold Annex V.Part 2.129(c) 120 OTC options Annex V.Part 2.136 130 OTC other Annex V.Part 2.136 140 Organised market options Annex V.Part 2.136 150 Organised market other Annex V.Part 2.136 160 Credit Annex V.Part 2.129(d) 170 Credit default swap Annex V.Part 2.136 180 Credit spread option Annex V.Part 2.136 190 Total return swap Annex V.Part 2.136 200 Other Annex V.Part 2.136 210 Commodity Annex V.Part 2.129(e) 220 Other Annex V.Part 2.129(f) 230 FAIR VALUE HEDGES IFRS 7.24A; IAS 39.86(a); IFRS 9.6.5.2(a) 240 Interest rate Annex V.Part 2.129(a) 250 OTC options Annex V.Part 2.136 260 OTC other Annex V.Part 2.136 270 Organised market options Annex V.Part 2.136 280 Organised market other Annex V.Part 2.136 290 Equity Annex V.Part 2.129(b) 300 OTC options Annex V.Part 2.136 310 OTC other Annex V.Part 2.136 320 Organised market options Annex V.Part 2.136 330 Organised market other Annex V.Part 2.136 340 Foreign exchange and gold Annex V.Part 2.129(c) 350 OTC options Annex V.Part 2.136 360 OTC other Annex V.Part 2.136 370 Organised market options Annex V.Part 2.136 380 Organised market other Annex V.Part 2.136 390 Credit Annex V.Part 2.129(d) 400 Credit default swap Annex V.Part 2.136 410 Credit spread option Annex V.Part 2.136 420 Total return swap Annex V.Part 2.136 430 Other Annex V.Part 2.136 440 Commodity Annex V.Part 2.129(e) 450 Other Annex V.Part 2.129(f) 460 CASH FLOW HEDGES IFRS 7.24A; IAS 39.86(b); IFRS 9.6.5.2(b) 470 HEDGE OF NET INVESTMENTS IN A FOREIGN OPERATION IFRS 7.24A; IAS 39.86(c); IFRS 9.6.5.2(c) 480 PORTFOLIO FAIR VALUE HEDGES OF INTEREST RATE RISK IAS 39.71, 81A, 89A, AG 114-132 490 PORTFOLIO CASH FLOW HEDGES OF INTEREST RATE RISK IAS 39.71 500 DERIVATIVES-HEDGE ACCOUNTING IFRS 7.24A; IAS 39.9; IFRS 9.6.1 510 of which: OTC - credit institutions Annex V.Part 1.42(c), 44(e), Part 2.141(a), 142 520 of which: OTC - other financial corporations Annex V.Part 1.42(d), 44(e), Part 2.141(b) 530 of which: OTC - rest Annex V.Part 1.44(e), Part 2.141(c) 18. Information on performing and non-performing exposures References Gross carrying amount / Nominal amount Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Maximum amount of the collateral or guarantee that can be considered Annex V. Part 2.119 Performing Non-performing Performing exposures - Accumulated impairment and provisions Non-performing exposures - Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Collateral received and financial guarantees received Not past due or Past due <= 30 days Past due > 30 days <= 90 days Unlikely to pay that are not past-due or past-due < = 90 days Past due > 90 days <= 180 days Past due > 180 days <= 1 year Past due > 1 year <= 5 years Past due > 5 years Of which: defaulted Of which: impaired Unlikely to pay that are not past-due or past-due < = 90 days Past due > 90 days <= 180 days Past due > 180 days <= 1 year Past due > 1 year < = 5 year Past due > 5 years Collateral received on non-performing exposues Financial guarantees received on non-performing exposures 010 020 030 055 060 070 080 090 100 105 110 120 130 140 150 160 170 180 190 195 200 210 Annex V. Part 1.34, Part 2.118, 221 Annex V. Part 2. 213-216, 223-239 Annex V. Part 2. 222, 235 Annex V. Part 2. 222, 235 Annex V. Part 2. 213-216, 223-239 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 CRR art 178; Annex V.Part 2.238(b) IFRS 9.5.5.1; IFRS 9.Appendix A; Annex V.Part 2.238(a) Annex V. Part 2. 238 Annex V. Part 2. 238 Annex V. Part 2. 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 239 Annex V. Part 2. 239 010 Debt securities Annex V.Part 1.31, 44(b) 020 Central banks Annex V.Part 1.42(a) 030 General governments Annex V.Part 1.42(b) 040 Credit institutions Annex V.Part 1.42(c) 050 Other financial corporations Annex V.Part 1.42(d) 060 Non-financial corporations Annex V.Part 1.42(e) 070 Loans and advances Annex V.Part 1.32, 44(a) 080 Central banks Annex V.Part 1.42(a) 090 General governments Annex V.Part 1.42(b) 100 Credit institutions Annex V.Part 1.42(c) 110 Other financial corporations Annex V.Part 1.42(d) 120 Non-financial corporations Annex V.Part 1.42(e) 130 Of which: Small and Medium-sized Enterprises SME Art 1 2(a) 140 Of which: Loans collateralised by commercial immovable property Annex V.Part 2.86(a), 87 150 Households Annex V.Part 1.42(f) 160 Of which: Loans collateralised by residential immovable property Annex V.Part 2.86(a), 87 170 Of which: Credit for consumption Annex V.Part 2.88(a) 180 DEBT INSTRUMENTS AT COST OR AT AMORTISED COST Annex V.Part 2.233(a) 181 Debt securities Annex V.Part 1.31, 44(b) 182 Central banks Annex V.Part 1.42(a) 183 General governments Annex V.Part 1.42(b) 184 Credit institutions Annex V.Part 1.42(c) 185 Other financial corporations Annex V.Part 1.42(d) 186 Non-financial corporations Annex V.Part 1.42(e) 191 Loans and advances Annex V.Part 1.32, 44(a) 192 Central banks Annex V.Part 1.42(a) 193 General governments Annex V.Part 1.42(b) 194 Credit institutions Annex V.Part 1.42(c) 195 Other financial corporations Annex V.Part 1.42(d) 196 Non-financial corporations Annex V.Part 1.42(e) 197 Households Annex V.Part 1.42(f) 201 DEBT INSTRUMENTS AT FAIR VALUE THROUGH OTHER COMPREHENSIVE INCOME OR THROUGH EQUITY SUBJECT TO IMPAIRMENT Annex V.Part 2.233(b) 211 Debt securities Annex V.Part 1.31, 44(b) 212 Central banks Annex V.Part 1.42(a) 213 General governments Annex V.Part 1.42(b) 214 Credit institutions Annex V.Part 1.42(c) 215 Other financial corporations Annex V.Part 1.42(d) 216 Non-financial corporations Annex V.Part 1.42(e) 221 Loans and advances Annex V.Part 1.32, 44(a) 222 Central banks Annex V.Part 1.42(a) 223 General governments Annex V.Part 1.42(b) 224 Credit institutions Annex V.Part 1.42(c) 225 Other financial corporations Annex V.Part 1.42(d) 226 Non-financial corporations Annex V.Part 1.42(e) 227 Households Annex V.Part 1.42(f) 231 DEBT INSTRUMENTS AT STRICT LOCOM, OR FAIR VALUE THROUGH PROFIT OR LOSS OR THROUGH EQUITY NOT SUBJECT TO IMPAIRMENT Annex V.Part 2.233(c), 234 330 DEBT INSTRUMENTS OTHER THAN HELD FOR TRADING OR TRADING Annex V.Part 2.217 335 DEBT INSTRUMENTS HELD FOR SALE Annex V.Part 2.220 340 Loan commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 113, 116, 224 350 Central banks Annex V.Part 1.42(a) 360 General governments Annex V.Part 1.42(b) 370 Credit institutions Annex V.Part 1.42(c) 380 Other financial corporations Annex V.Part 1.42(d) 390 Non-financial corporations Annex V.Part 1.42(e) 400 Households Annex V.Part 1.42(f) 410 Financial guarantees given IFRS 4 Annex A; CRR Annex I; Annex V.Part 1.44(f), Part 2.102-105, 114, 116, 225 420 Central banks Annex V.Part 1.42(a) 430 General governments Annex V.Part 1.42(b) 440 Credit institutions Annex V.Part 1.42(c) 450 Other financial corporations Annex V.Part 1.42(d) 460 Non-financial corporations Annex V.Part 1.42(e) 470 Households Annex V.Part 1.42(f) 480 Other Commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 115, 116, 224 490 Central banks Annex V.Part 1.42(a) 500 General governments Annex V.Part 1.42(b) 510 Credit institutions Annex V.Part 1.42(c) 520 Other financial corporations Annex V.Part 1.42(d) 530 Non-financial corporations Annex V.Part 1.42(e) 540 Households Annex V.Part 1.42(f) 550 OFF-BALANCE SHEET EXPOSURES Annex V.Part 2.217 19. Information forborne exposures References Gross carrying amount / nominal amount of exposures with forbearance measures Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Maximum amount of the collateral or guarantee that can be considered Annex V. Part 2.119 Performing exposures with forbearance measures Non-performing exposures with forbearance measures Perfoming exposures with forbearance measures - Accumulated impairment and provisions Non-performing exposures with forbearance measures - Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Collateral received and financial guarantees received Instruments with modifications in their terms and conditions Refinancing of which: Performing forborne exposures under probation reclassified from non-performing Instruments with modifications in their terms and conditions Refinancing of which: Defaulted of which: Impaired of which: Forbearance of exposures non-performing prior to forbearance Instruments with modifications in their terms and conditions Refinancing Collateral received on exposures with forbearance measures Financial guarantees received on exposures with forbearance measures 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 170 180 Annex V. Part 1.34, Part 2. 118, 240-245, 251-258 Annex V. Part 2. 256, 259-262 Annex V. Part 2.241(a), 266 Annex V. Part 2. 241 (b), 265-266 Annex V. Part 2. 256(b), 261 Annex V. Part 2. 259-263 Annex V. Part 2.241(a), 266 Annex V. Part 2. 241 (b), 265-266 CRR art 178; Annex V. Part 2.264(b) IFRS 9.5.5.1; IFRS 9.Appendix A; Annex V.Part 2.264(a) Annex V. Part 2. 231, 252(a), 263 Annex V. Part 2. 267 Annex V. Part 2. 207 Annex V. Part 2. 207 Annex V. Part 2. 241(a), 267 Annex V. Part 2. 241(b), 267 Annex V. Part 2. 268 Annex V. Part 2. 268 010 Debt securities Annex V.Part 1.31, 44(b) 020 Central banks Annex V.Part 1.42(a) 030 General governments Annex V.Part 1.42(b) 040 Credit institutions Annex V.Part 1.42(c) 050 Other financial corporations Annex V.Part 1.42(d) 060 Non-financial corporations Annex V.Part 1.42(e) 070 Loans and advances Annex V.Part 1.32, 44(a) 080 Central banks Annex V.Part 1.42(a) 090 General governments Annex V.Part 1.42(b) 100 Credit institutions Annex V.Part 1.42(c) 110 Other financial corporations Annex V.Part 1.42(d) 120 Non-financial corporations Annex V.Part 1.42(e) 130 Of which: Small and Medium-sized Enterprises SME Art 1 2(a) 140 Of which: Loans collateralised by commercial immovable property Annex V.Part 2.86(a), 87 150 Households Annex V.Part 1.42(f) 160 Of which: Loans collateralised by residential immovable property Annex V.Part 2.86(a), 87 170 Of which: Credit for consumption Annex V.Part 2.88(a) 180 DEBT INSTRUMENTS AT COST OR AT AMORTISED COST Annex V.Part 2.249(a) 181 Debt securities Annex V.Part 1.31, 44(b) 182 Central banks Annex V.Part 1.42(a) 183 General governments Annex V.Part 1.42(b) 184 Credit institutions Annex V.Part 1.42(c) 185 Other financial corporations Annex V.Part 1.42(d) 186 Non-financial corporations Annex V.Part 1.42(e) 191 Loans and advances Annex V.Part 1.32, 44(a) 192 Central banks Annex V.Part 1.42(a) 193 General governments Annex V.Part 1.42(b) 194 Credit institutions Annex V.Part 1.42(c) 195 Other financial corporations Annex V.Part 1.42(d) 196 Non-financial corporations Annex V.Part 1.42(e) 197 Households Annex V.Part 1.42(f) 201 DEBT INSTRUMENTS AT FAIR VALUE THROUGH OTHER COMPREHENSIVE INCOME OR THROUGH EQUITY SUBJECT TO IMPAIRMENT Annex V.Part 2.249(b) 211 Debt securities Annex V.Part 1.31, 44(b) 212 Central banks Annex V.Part 1.42(a) 213 General governments Annex V.Part 1.42(b) 214 Credit institutions Annex V.Part 1.42(c) 215 Other financial corporations Annex V.Part 1.42(d) 216 Non-financial corporations Annex V.Part 1.42(e) 221 Loans and advances Annex V.Part 1.32, 44(a) 222 Central banks Annex V.Part 1.42(a) 223 General governments Annex V.Part 1.42(b) 224 Credit institutions Annex V.Part 1.42(c) 225 Other financial corporations Annex V.Part 1.42(d) 226 Non-financial corporations Annex V.Part 1.42(e) 227 Households Annex V.Part 1.42(f) 231 DEBT INSTRUMENTS AT STRICT LOCOM, OR FAIR VALUE THROUGH PROFIT OR LOSS OR THROUGH EQUITY NOT SUBJECT TO IMPAIRMENT Annex V.Part 2.249(c) 330 DEBT INSTRUMENTS OTHER THAN HELD FOR TRADING OR TRADING Annex V.Part 2.246 335 DEBT INSTRUMENTS HELD FOR SALE Annex V.Part 2.247 340 Loan commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 113, 116, 246 ANNEX III ANNEX V FINREP data points  under national accounting frameworks FINREP Templates for GAAP Template number Template code Name of the template or of the group of template PART 1 [QUARTERLY FREQUENCY] Balance Sheet Statement [Statement of Financial Position] 1.1 F 01.01 Balance Sheet Statement: assets 1.2 F 01.02 Balance Sheet Statement: liabilities 1.3 F 01.03 Balance Sheet Statement: equity 2 F 02.00 Statement of profit or loss 5.1 F 05.01 Breakdown of non-trading Loans and advances by product Breakdown of financial liabilities 8.1 F 08.01 Breakdown of financial liabilities by product and by counterparty sector 8.2 F 08.02 Subordinated financial liabilities 10 F 10.00 Derivatives - Trading and economic hedges Hedge accounting 11.2 F 11.02 Derivatives - Hedge accounting under national GAAP: Breakdown by type of risk 18 F 18.00 Performing and non-performing exposures 19 F 19.00 Forborne exposures Parts for national GAAP reporters Cell not to be submitted for reporting institutions subject to the relevant accounting framework Data point to be submitted 1. Balance Sheet Statement [Statement of Financial Position] 1.1 Assets References National GAAP based on BAD References National GAAP compatible IFRS Breakdown in table Carrying amount Annex V.Part 1.27-28 010 010 Cash, cash balances at central banks and other demand deposits BAD art 4.Assets(1) IAS 1.54 (i) 020 Cash on hand Annex V.Part 2.1 Annex V.Part 2.1 030 Cash balances at central banks BAD art 13(2); Annex V.Part 2.2 Annex V.Part 2.2 040 Other demand deposits Annex V.Part 2.3 Annex V.Part 2.3 5 050 Financial assets held for trading Accounting Directive art 8(1)(a), (5); IAS 39.9 IFRS 9.Appendix A 060 Derivatives CRR Annex II IFRS 9.Appendix A 10 070 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 IAS 32.11 4 080 Debt securities Annex V.Part 1.24, 26 Annex V.Part 1.31 4 090 Loans and advances Annex V.Part 1.24, 27 Annex V.Part 1.32 4 091 Trading financial assets BAD Article 32-33; Annex V.Part 1.17 092 Derivatives CRR Annex II; Annex V.Part 1.17, 27 10 093 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 4 094 Debt securities Annex V.Part 1.31 4 095 Loans and advances Annex V.Part 1.32 4 096 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 7.8(a)(ii); IFRS 9.4.1.4 4 097 Equity instruments IAS 32.11 4 098 Debt securities Annex V.Part 1.31 4 099 Loans and advances Annex V.Part 1.32 4 100 Financial assets designated at fair value through profit or loss Accounting Directive art 8(1)(a), (6) IFRS 7.8(a)(i); IFRS 9.4.1.5 4 110 Equity instruments IAS 32.11;ECB/2013/33 Annex 2.Part 2.4-5 4 120 Debt securities Annex V.Part 1.31 Annex V.Part 1.31 4 130 Loans and advances Annex V.Part 1.32 Annex V.Part 1.32 4 141 Financial assets at fair value through other comprehensive income IFRS 7.8(h); IFRS 9.4.1.2A 4 142 Equity instruments IAS 32.11 4 143 Debt securities Annex V.Part 1.31 4 144 Loans and advances Annex V.Part 1.32 4 171 Non-trading non-derivative financial assets measured at fair value through profit or loss BAD art 36(2) 4 172 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 4 173 Debt securities Annex V.Part 1.31 4 174 Loans and advances Accounting Directive art 8(1)(a), (4)(b); Annex V.Part 1.32 4 175 Non-trading non-derivative financial assets measured at fair value to equity Accounting Directive art 8(1)(a), (8) 4 176 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 4 177 Debt securities Annex V.Part 1.31 4 178 Loans and advances Accounting Directive art 8(1)(a), (4)(b); Annex V.Part 1.32 4 181 Financial assets at amortised cost IFRS 7.8(f); IFRS 9.4.1.2 4 182 Debt securities Annex V.Part 1.31 4 183 Loans and advances Annex V.Part 1.32 4 231 Non-trading non-derivative financial assets measured at a cost-based method BAD art 35;Accounting Directive Article 6(1)(i) and Article 8(2); Annex V.Part1.18, 19 4 390 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 4 232 Debt securities Annex V.Part 1.31 4 233 Loans and advances Annex V.Part 1.32 4 234 Other non-trading non-derivative financial assets BAD art 37; Accounting Directive Article 12(7); Annex V.Part 1.20 4 235 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 4 236 Debt securities Annex V.Part 1.31 4 237 Loans and advances Annex V.Part 1.32 4 240 Derivatives  Hedge accounting Accounting Directive art 8(1)(a), (6), (8); IAS 39.9; Annex V.Part 1.22 IFRS 9.6.2.1; Annex V.Part 1.22 11 250 Fair value changes of the hedged items in portfolio hedge of interest rate risk Accounting Directive art 8(5), (6); IAS 39.89A (a) IAS 39.89A(a); IFRS 9.6.5.8 260 Investments in subsidiaries, joint ventures and associates BAD art 4.Assets(7)-(8); Accounting Directive art 2(2); Annex V.Part 1.21, Part 2.4 IAS 1.54(e); Annex V.Part 1.21, Part 2.4 40 270 Tangible assets BAD art 4.Assets(10) 280 Property, Plant and Equipment IAS 16.6; IAS 1.54(a) 21, 42 290 Investment property IAS 40.5; IAS 1.54(b) 21, 42 300 Intangible assets BAD art 4.Assets(9); CRR art 4(1)(115) IAS 1.54(c); CRR art 4(1)(115) 310 Goodwill BAD art 4.Assets(9); CRR art 4(1)(113) IFRS 3.B67(d); CRR art 4(1)(113) 320 Other intangible assets BAD art 4.Assets(9) IAS 38.8,118 21, 42 330 Tax assets IAS 1.54(n-o) 340 Current tax assets IAS 1.54(n); IAS 12.5 350 Deferred tax assets Accounting Directive art 17(1)(f); CRR art 4(1)(106) IAS 1.54(o); IAS 12.5; CRR art 4(1)(106) 360 Other assets Annex V.Part 2.5, 6 Annex V.Part 2.5 370 Non-current assets and disposal groups classified as held for sale IAS 1.54(j); IFRS 5.38, Annex V.Part 2.7 375 (-) Haircuts for trading assets at fair value Annex V Part 1.29 380 TOTAL ASSETS BAD art 4 Assets IAS 1.9(a), IG 6 1.2 Liabilities References National GAAP based on BAD References National GAAP compatible IFRS Breakdown in table Carrying amount Annex V.Part 1.27-28 010 010 Financial liabilities held for trading IFRS 7.8 (e) (ii); IFRS 9.BA.6 8 020 Derivatives IFRS 9.Appendix A; IFRS 9.4.2.1(a); IFRS 9.BA.7(a) 10 030 Short positions IFRS 9.BA7(b) 8 040 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 050 Debt securities issued Annex V.Part 1.37 8 060 Other financial liabilities Annex V.Part 1.38-41 8 061 Trading financial liabilities Accounting Directive art 8(1)(a),(3),(6) 8 062 Derivatives CRR Annex II; Annex V.Part 1.25 10 063 Short positions 8 064 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 065 Debt securities issued Annex V.Part 1.37 8 066 Other financial liabilities Annex V.Part 1.38-41 8 070 Financial liabilities designated at fair value through profit or loss Accounting Directive art 8(1)(a), (6); IAS 39.9 IFRS 7.8 (e)(i); IFRS 9.4.2.2 8 080 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 090 Debt securities issued Annex V.Part 1.37 Annex V.Part 1.37 8 100 Other financial liabilities Annex V.Part 1.38-41 Annex V.Part 1.38-41 8 110 Financial liabilities measured at amortised cost Accounting Directive art 8(3), (6); IAS 39.47 IFRS 7.8(g); IFRS 9.4.2.1 8 120 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.30 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 130 Debt securities issued Annex V.Part 1.31 Annex V.Part 1.37 8 140 Other financial liabilities Annex V.Part 1.32-34 Annex V.Part 1.38-41 8 141 Non-trading non-derivative financial liabilities measured at a cost-based method Accounting Directive art 8(3) 8 142 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 143 Debt securities issued Annex V.Part 1.37 8 144 Other financial liabilities Annex V.Part 1.38-41 8 150 Derivatives  Hedge accounting Accounting Directive art 8(1)(a), (6), (8)(a); Annex V.Part 1.26 IFRS 9.6.2.1; Annex V.Part 1.26 11 160 Fair value changes of the hedged items in portfolio hedge of interest rate risk Accounting Directive art 8(5), (6); Annex V.Part 2.8; IAS 39.89A(b) IAS 39.89A(b), IFRS 9.6.5.8 170 Provisions BAD art 4.Liabilities(6) IAS 37.10; IAS 1.54(l) 43 175 Funds for general banking risks [if presented within liabilities] BAD art 38.1; CRR art 4(112); Annex V.Part 2.15 180 Pensions and other post employment defined benefit obligations Annex V.Part 2.9 IAS 19.63; IAS 1.78(d); Annex V.Part 2.9 43 190 Other long term employee benefits Annex V.Part 2.10 IAS 19.153; IAS 1.78(d); Annex V.Part 2.10 43 200 Restructuring IAS 37.71, 84(a) 43 210 Pending legal issues and tax litigation IAS 37.Appendix C. Examples 6 and 10 43 220 Commitments and guarantees given BAD Article 4 Liabilities (6)(c ), Off balance sheet items, Article 27(11), Article 28(8), Article 33 IFRS 9.4.2.1(c),(d), 9.5.5, 9.B2.5; IAS 37, IFRS 4, Annex V.Part 2.11 9 12 43 230 Other provisions BAD Article 4 Liabilities (6)(c ), Off balance sheet items IAS 37.14 43 240 Tax liabilities IAS 1.54(n-o) 250 Current tax liabilities IAS 1.54(n); IAS 12.5 260 Deferred tax liabilities Accounting Directive art 17(1)(f); CRR art 4(1)(108) IAS 1.54(o); IAS 12.5; CRR art 4(1)(108) 270 Share capital repayable on demand IAS 32 IE 33; IFRIC 2; Annex V.Part 2.12 280 Other liabilities Annex V.Part 2.13 Annex V.Part 2.13 290 Liabilities included in disposal groups classified as held for sale IAS 1.54 (p); IFRS 5.38, Annex V.Part 2.14 295 Haircuts for trading liabilities at fair value Annex V Part 1.29 300 TOTAL LIABILITIES IAS 1.9(b);IG 6 1.3 Equity References National GAAP based on BAD References National GAAP compatible IFRS Breakdown in table Carrying amount 010 010 Capital BAD art 4.Liabilities(9), BAD art 22 IAS 1.54(r), BAD art 22 46 020 Paid up capital BAD art 4.Liabilities(9) IAS 1.78(e) 030 Unpaid capital which has been called up BAD art 4.Liabilities(9); Annex V.Part 2.17 Annex V.Part 2.14 040 Share premium BAD art 4.Liabilities(10); CRR art 4(1)(124) IAS 1.78(e); CRR art 4(1)(124) 46 050 Equity instruments issued other than capital Annex V.Part 2.18-19 Annex V.Part 2.18-19 46 060 Equity component of compound financial instruments Accounting Directive art 8(6); Annex V.Part 2.18 IAS 32.28-29; Annex V.Part 2.18 070 Other equity instruments issued Annex V.Part 2.19 Annex V.Part 2.19 080 Other equity Annex V.Part 2.20 IFRS 2.10; Annex V.Part 2.20 090 Accumulated other comprehensive income CRR art 4(1)(100) CRR art 4(1)(100) 46 095 Items that will not be reclassified to profit or loss IAS 1.82A(a) 100 Tangible assets IAS 16.39-41 110 Intangible assets IAS 38.85-87 120 Actuarial gains or (-) losses on defined benefit pension plans IAS 1.7, IG6; IAS 19.120(c) 122 Non-current assets and disposal groups classified as held for sale IFRS 5.38, IG Example 12 124 Share of other recognised income and expense of investments in subsidaries, joint ventures and associates IAS 1.IG6; IAS 28.10 320 Fair value changes of equity instruments measured at fair value through other comprehensive income IAS 1.7(d); IFRS 9 5.7.5, B5.7.1; Annex V.Part 2.21 330 Hedge ineffectiveness of fair value hedges for equity instruments measured at fair value through other comprehensive income IAS 1.7(e);IFRS 9.5.7.5;.6.5.3; IFRS 7.24C; Annex V.Part 2.22 340 Fair value changes of equity instruments measured at fair value through other comprehensive income [hedged item] IFRS 9.5.7.5;.6.5.8(b); Annex V.Part 2.22 350 Fair value changes of equity instruments measured at fair value through other comprehensive income [hedging instrument] IAS 1.7(e);IFRS 9.5.7.5;.6.5.8(a);Annex V.Part 2.57 360 Fair value changes of financial liabilities at fair value through profit or loss attributable to changes in their credit risk IAS 1.7(f); IFRS 9 5.7.7;Annex V.Part 2.23 128 Items that may be reclassified to profit or loss IAS 1.82A(a) (ii) 130 Hedge of net investments in foreign operations [effective portion] Accounting Directive art 8(1)(a), (6)(8) IFRS9.6.5.13(a); IFRS7.24B(b)(ii)(iii); IFRS 7.24C(b)(i)(iv),.24E(a); Annex V.Part 2.24 140 Foreign currency translation BAD art 39(6) IAS 21.52(b); IAS 21.32, 38-49 150 Hedging derivatives. Cash flow hedges reserve [effective portion] Accounting Directive art 8(1)(a), (6)(8) IAS 1.7 (e); IFRS 7.24B(b)(ii)(iii); IFRS 7.24C(b)(i);.24E; IFRS 9.6.5.11(b); Annex V.Part 2.25 155 Fair value changes of debt instruments measured at fair value through other comprehensive income IAS 1.7(da); IFRS 9.4.1.2A; 5.7.10; Annex V.Part 2.26 165 Hedging instruments [not designated elements] IAS 1.7(g)(h); IFRS 9.6.5.15,.6.5.16; IFRS 7.24E (b)(c); Annex V.Part 2.60 170 Non-current assets and disposal groups classified as held for sale IFRS 5.38, IG Example 12 180 Share of other recognised income and expense of investments in subsidaries, joint ventures and associates IAS 1.IG6; IAS 28.10 190 Retained earnings BAD art 4.Liabilities(13); CRR art 4(1)(123) CRR art 4(1)(123) 200 Revaluation reserves BAD art 4.Liabilities(12) IFRS 1.30, D5-D8; Annex V.Part 2.28 201 Tangible assets Accounting Directive art 7(1) 202 Equity instruments Accounting Directive art 7(1) 203 Debt securities Accounting Directive art 7(1) 204 Other Accounting Directive art 7(1) 205 Fair value reserves Accounting Directive art 8(1)(a) 206 Hedge of net investments in foreign operations Accounting Directive art 8(1)(a), (8)(b) 207 Hedging derivatives.Cash flow hedges Accounting Directive art 8(1)(a), (8)(a); CRR article 30(a) 208 Hedging derivatives. Other hedges Accounting Directive art 8(1)(a), (8)(a) 209 Non-trading non-derivative financial assets measured at fair value to equity Accounting Directive art 8(1)(a), (8)(2) 210 Other reserves BAD art 4 Liabilities(11)-(13) IAS 1.54; IAS 1.78(e) 215 Funds for general banking risks [if presented within equity] BAD art 38.1; CRR art 4(112); Annex V.Part 2.15 220 Reserves or accumulated losses of investments in subsidaries, joint ventures and associates accounted for using the equity method Accounting Directive art 9(7)(a); art 27; Annex V.Part 2.29 IAS 28.11; Annex V.Part 2.29 230 Other Annex V.Part 2.29 Annex V.Part 2.29 235 First consolidation differences Accounting Directive art 24(3)(c) 240 (-) Treasury shares Accounting Directive Annex III Annex III Assets D(III)(2); BAD art 4 Assets (12); Annex V.Part 2.30 IAS 1.79(a)(vi); IAS 32.33-34, AG 14, AG 36; Annex V.Part 2.30 46 250 Profit or loss attributable to owners of the parent BAD art 4.Liabilities(14) IAS 1.81B (b)(ii) 2 260 (-) Interim dividends CRR Article 26(2b) IAS 32.35 270 Minority interests [Non-controlling interests] Accounting Directive art 24(4) IAS 1.54(q) 280 Accumulated Other Comprehensive Income CRR art 4(1)(100) CRR art 4(1)(100) 46 290 Other items 46 300 TOTAL EQUITY IAS 1.9(c), IG 6 46 310 TOTAL EQUITY AND TOTAL LIABILITIES BAD art 4.Liabilities IAS 1.IG6 2. Statement of profit or loss References National GAAP based on BAD References National GAAP compatible IFRS Breakdown in table Current period 010 010 Interest income BAD art 27.Vertical layout(1); Annex V.Part 2.31 IAS 1.97; Annex V.Part 2.31 16 020 Financial assets held for trading IFRS 7.20(a)(i), B5(e); Annex V.Part 2.33, 34 025 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 7.20(a)(i), B5(e), IFRS 9.5.7.1 030 Financial assets designated at fair value through profit or loss IFRS 7.20(a)(i), B5(e) 041 Financial assets at fair value through other comprehensive income IFRS 7.20(b); IFRS 9.5.7.10-11; IFRS 9.4.1.2A 051 Financial assets at amortised cost IFRS 7.20(b);IFRS 9.4.1.2; IFRS 9.5.7.2 070 Derivatives - Hedge accounting, interest rate risk IFRS 9.Appendix A; .B6.6.16; Annex V.Part 2.35 080 Other assets Annex V.Part 2.36 085 Interest income on liabilities Annex V.Part 2.37 IFRS 9.5.7.1, Annex V.Part 2.37 090 (Interest expenses) BAD art 27.Vertical layout(2); Annex V.Part 2.31 IAS 1.97; Annex V.Part 2.31 16 100 (Financial liabilities held for trading) IFRS 7.20(a)(i), B5(e); Annex V.Part 2.33, 34 110 (Financial liabilities designated at fair value through profit or loss) IFRS 7.20(a)(i), B5(e) 120 (Financial liabilities measured at amortised cost) IFRS 7.20(b); IFRS 9.5.7.2 130 (Derivatives - Hedge accounting, interest rate risk) IAS 39.9; Annex V.Part 2.35 140 (Other liabilities) Annex V.Part 2.38 145 (Interest expense on assets) Annex V.Part 2.39 IFRS 9.5.7.1, Annex V.Part 2.39 150 (Expenses on share capital repayable on demand) IFRIC 2.11 160 Dividend income BAD art 27.Vertical layout(3); Annex V.Part 2.40 Annex V.Part 2.40 31 170 Financial assets held for trading IFRS 7.20(a)(i), B5(e); Annex V.Part 2.40 175 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 7.20(a)(i), B5(e),IFRS 9.5.7.1A; Annex V.Part 2.40 191 Financial assets at fair value through other comprehensive income IFRS 7.20(a)(ii); IFRS 9.4.1.2A; IFRS 9.5.7.1A; Annex V.Part 2.41 192 Investments in subsidiaries, joint ventures and associates accounted for using other than equity method Annex V Part 2 .42 Annex V Part 2 .42 200 Fee and commission income BAD art 27.Vertical layout(4) IFRS 7.20(c) 22 210 (Fee and commission expenses) BAD art 27.Vertical layout(5) IFRS 7.20(c) 22 220 Gains or (-) losses on derecognition of financial assets and liabilities not measured at fair value through profit or loss, net BAD art 27.Vertical layout(6) Annex V.Part 2.45 16 231 Financial assets at fair value through other comprehensive income IFRS 9.4.12A; IFRS 9.5.7.10-11 241 Financial assets at amortised cost IFRS 7.20(a)(v);IFRS 9.4.1.2; IFRS 9.5.7.2 260 Financial liabilities measured at amortised cost IFRS 7.20(a)(v); IFRS 9.5.7.2 270 Other 280 Gains or (-) losses on financial assets and liabilities held for trading, net BAD art 27.Vertical layout(6) IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.43, 46 16 285 Gains or (-) losses on trading financial assets and liabilities, net BAD art 27.Vertical layout(6) 16 287 Gains or (-) losses on non-trading financial assets mandatorily at fair value through profit or loss, net IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.46 290 Gains or (-) losses on financial assets and liabilities designated at fair value through profit or loss, net IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.44 16, 45 295 Gains or (-) losses on non-trading financial assets and liabilities, net BAD art 27.Vertical layout(6) 16 300 Gains or (-) losses from hedge accounting, net Accounting Directive art 8(1)(a), (6), (8) Annex V.Part 2.47 16 310 Exchange differences [gain or (-) loss], net BAD art 39 IAS 21.28, 52 (a) 320 Gains or (-) losses on derecognition of investments in subsidiaries, joint ventures and associates, net BAD art 27.Vertical layout(13)-(14); Annex V Part 2.56 330 Gains or (-) losses on derecognition of non-financial assets, net Annex V. Part 2.48 IAS 1.34; Annex V. Part 2.48 45 340 Other operating income BAD art 27.Vertical layout(7); Annex V.Part 2.314-316 Annex V.Part 2.314-316 45 350 (Other operating expenses) BAD art 27.Vertical layout(10); Annex V.Part 2.314-316 Annex V.Part 2.314-316 45 355 TOTAL OPERATING INCOME, NET 360 (Administrative expenses) BAD art 27.Vertical layout(8) 370 (Staff expenses) BAD art 27.Vertical layout(8)(a) IAS 19.7; IAS 1.102, IG 6 44 380 (Other administrative expenses) BAD art 27.Vertical layout(8)(b); 390 (Depreciation) IAS 1.102, 104 400 (Property, Plant and Equipment) BAD art 27.Vertical layout(9) IAS 1.104; IAS 16.73(e)(vii) 410 (Investment Properties) BAD art 27.Vertical layout(9) IAS 1.104; IAS 40.79(d)(iv) 415 (Goodwill) BAD art 27.Vertical layout(9) 420 (Other intangible assets) BAD art 27.Vertical layout(9) IAS 1.104; IAS 38.118(e)(vi) 425 Modification gains or (-) losses, net IFRS 9.5.4.3, IFRS 9 Appendix A; Annex V Part 2.49 426 Financial assets at fair value through other comprehensive income IFRS 7.35J 427 Financial assets at amortised cost IFRS 7.35J 430 (Provisions or (-) reversal of provisions) IAS 37.59, 84; IAS 1.98(b)(f)(g) 9 12 43 440 (Commitments and guarantees given) BAD art 27.Vertical layout(11)-(12) IFRS 9.4.2.1(c),(d),9.B2.5; IAS 37, IFRS 4, Annex V.Part 2.50 450 (Other provisions) 455 (Increases or (-) decreases of the fund for general banking risks, net) BAD art 38.2 460 (Impairment or (-) reversal of impairment on financial assets not measured at fair value through profit or loss) BAD art 35-37, Annex V.Part 2.52, 53 IFRS 7.20(a)(viii); IFRS 9.5.4.4; Annex V Part 2.51, 53 12 481 (Financial assets at fair value through other comprehensive income) IFRS 9.5.4.4, 9.5.5.1, 9.5.5.2, 9.5.5.8 12 491 (Financial assets at amortised cost) IFRS 9.5.4.4, 9.5.5.1, 9.5.5.8 12 510 (Impairment or (-) reversal of impairment of investments in subsidiaries, joint ventures and associates) BAD art 27.Vertical layout(13)-(14) IAS 28.40-43 16 520 (Impairment or (-) reversal of impairment on non-financial assets) IAS 36.126(a)(b) 16 530 (Property, plant and equipment) BAD art 27.Vertical layout(9) IAS 16.73(e)(v-vi) 540 (Investment properties) BAD art 27.Vertical layout(9) IAS 40.79(d)(v) 550 (Goodwill) BAD art 27.Vertical layout(9) IFRS 3.Appendix B67(d)(v); IAS 36.124 560 (Other intangible assets) BAD art 27.Vertical layout(9) IAS 38.118 (e)(iv)(v) 570 (Other) IAS 36.126 (a)(b) 580 Negative goodwill recognised in profit or loss Accounting Directive art 24(3)(f) IFRS 3.Appendix B64(n)(i) 590 Share of the profit or (-) loss of investments in subsidaries, joint ventures and associates accounted for using the equity method BAD art 27.Vertical layout(13)-(14) Annex V.Part 2.54 600 Profit or (-) loss from non-current assets and disposal groups classified as held for sale not qualifying as discontinued operations IFRS 5.37; Annex V.Part 2.55 610 PROFIT OR (-) LOSS BEFORE TAX FROM CONTINUING OPERATIONS IAS 1.102, IG 6; IFRS 5.33 A 620 (Tax expense or (-) income related to profit or loss from continuing operations) BAD art 27.Vertical layout(15) IAS 1.82(d); IAS 12.77 630 PROFIT OR (-) LOSS AFTER TAX FROM CONTINUING OPERATIONS BAD art 27.Vertical layout(16) IAS 1, IG 6 632 Extraordinary profit or (-) loss after tax BAD art 27.Vertical layout(21) 633 Extraordinary profit or loss before tax BAD art 27.Vertical layout(19) 634 (Tax expense or (-) income related to extraordinary profit or loss) BAD art 27.Vertical layout(20) 640 Profit or (-) loss after tax from discontinued operations IAS 1.82(ea); IFRS 5.33(a), 5.33 A; Annex V Part 2.56 650 Profit or (-) loss before tax from discontinued operations IFRS 5.33(b)(i) 660 (Tax expense or (-) income related to discontinued operations) IFRS 5.33 (b)(ii),(iv) 670 PROFIT OR (-) LOSS FOR THE YEAR BAD art 27.Vertical layout(23) IAS 1.81A(a) 680 Attributable to minority interest [non-controlling interests] IAS 1.81B (b)(i) 690 Attributable to owners of the parent IAS 1.81B (b)(ii) 5. Breakdown of non-trading Loans and advances by product 5.1 Loans and advances other than held for trading and trading assets by product References Gross carrying amount Carrying amount Annex V.Part 1.27-28 Central banks General governments Credit institutions Other financial corporations Non-financial corporations Households Annex V.Part 1.34 Annex V.Part 1.42(a) Annex V.Part 1.42(b) Annex V.Part 1.42(c) Annex V.Part 1.42(d) Annex V.Part 1.42(e) Annex V.Part 1.42(f) 005 010 020 030 040 050 060 By product 010 On demand [call] and short notice [current account] Annex V.Part 2.85(a) 020 Credit card debt Annex V.Part 2.85(b) 030 Trade receivables Annex V.Part 2.85(c) 040 Finance leases Annex V.Part 2.85(d) 050 Reverse repurchase loans Annex V.Part 2.85(e) 060 Other term loans Annex V.Part 2.85(f) 070 Advances that are not loans Annex V.Part 2.85(g) 080 LOANS AND ADVANCES Annex V.Part 1.32, 44(a) By collateral 090 of which: Loans collateralised by immovable property Annex V.Part 2.86(a), 87 100 of which: other collateralised loans Annex V.Part 2.86(b), 87 By purpose 110 of which: credit for consumption Annex V.Part 2.88(a) 120 of which: lending for house purchase Annex V.Part 2.88(b) By subordination 130 of which: project finance loans Annex V.Part 2.89; CRR Art 147(8) 8. Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector Carrying amount Annex V.Part 1.27-28 Accumulated changes in fair value due to credit risk Held for trading Designated at fair value through profit or loss Amortised cost Trading At a cost-based method Hedge accounting References National GAAP compatible IFRS IFRS 7.8(e)(ii); IFRS 9 Appendix A, IFRS 9.BA.6-BA.7, IFRS 9.6.7 IFRS 7.8(e)(i); IFRS 9.4.2.2, IFRS 9.4.3.5 IFRS 7.8(g); IFRS 9.4.2.1 IFRS 7.24A(a); IFRS 9.6 CRR art 33(1)(b), art 33(1)(c); Annex V.Part 2.101 References National GAAP based on BAD Accounting Directive art 8(1)(a), (6); IAS 39.9, AG 14-15 Accounting Directive art 8(1)(a), (6); IAS 39.9 Accounting Directive art 8(3), (6); IAS 39.47 Accounting Directive art 8(3); Annex V.Part 1.25 Accounting Directive art 8(3) Accounting Directive art 8(1)(a), (6), (8)(1)(a) CRR art 33(1)(b), art 33(1)(c); Annex V.Part 2.102 010 020 030 034 035 037 040 010 Derivatives CRR Annex II IFRS 9.BA.7(a) 020 Short positions FRS 9.BA.7(b) 030 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 IAS 32.11 040 Debt securities Annex V.Part 1.31 Annex V.Part 1.31 050 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 060 Central banks Annex V.Part 1.42(a), 44(c) Annex V.Part 1.42(a), 44(c) 070 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 ECB/2013/33 Annex 2.Part 2.9.1 080 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 ECB/2013/33 Annex 2.Part 2.9.2 090 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 100 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 ECB/2013/33 Annex 2.Part 2.9.4 110 General governments Annex V.Part 1.42(b), 44(c) Annex V.Part 1.42(b), 44(c) 120 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 ECB/2013/33 Annex 2.Part 2.9.1 130 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 ECB/2013/33 Annex 2.Part 2.9.2 140 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 150 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 ECB/2013/33 Annex 2.Part 2.9.4 160 Credit institutions Annex V.Part 1.42(c),44(c) Annex V.Part 1.42(c),44(c) 170 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 ECB/2013/33 Annex 2.Part 2.9.1 180 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 ECB/2013/33 Annex 2.Part 2.9.2 190 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 200 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 ECB/2013/33 Annex 2.Part 2.9.4 210 Other financial corporations Annex V.Part 1.42(d),44(c) Annex V.Part 1.42(d),44(c) 220 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 ECB/2013/33 Annex 2.Part 2.9.1 230 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 ECB/2013/33 Annex 2.Part 2.9.2 240 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 250 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 ECB/2013/33 Annex 2.Part 2.9.4 260 Non-financial corporations Annex V.Part 1.42(e), 44(c) Annex V.Part 1.42(e), 44(c) 270 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 ECB/2013/33 Annex 2.Part 2.9.1 280 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 ECB/2013/33 Annex 2.Part 2.9.2 290 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 300 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 ECB/2013/33 Annex 2.Part 2.9.4 310 Households Annex V.Part 1.42(f), 44(c) Annex V.Part 1.42(f), 44(c) 320 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 ECB/2013/33 Annex 2.Part 2.9.1 330 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 ECB/2013/33 Annex 2.Part 2.9.2 340 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 350 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 ECB/2013/33 Annex 2.Part 2.9.4 360 Debt securities issued Annex V.1.37, Part 2.98 Annex V.Part 1.37, Part 2.98 370 Certificates of deposits Annex V.Part 2.98(a) Annex V.Part 2.98(a) 380 Asset-backed securities CRR art 4(61) CRR art 4(1)(61) 390 Covered bonds CRR art 129 CRR art 129 400 Hybrid contracts Annex V.Part 2.98(d) Annex V.Part 2.98(d) 410 Other debt securities issued Annex V.Part 2.98(e) Annex V.Part 2.98(e) 420 Convertible compound financial instruments IAS 32.AG 31 430 Non-convertible 440 Other financial liabilities Annex V.Part 1.38-41 Annex V.Part 1.38-41 450 FINANCIAL LIABILITIES 8.2 Subordinated financial liabilities Carriyng amount Designated at fair value through profit or loss At amortized cost At a cost-based method References National GAAP compatible IFRS IFRS 7.8(e)(i); IFRS 9.4.2.2, IFRS 9.4.3.5 IFRS 7.8(g); IFRS 9.4.2.1 References National GAAP Accounting Directive art 8(1)(a), (6); IAS 39.9 Accounting Directive art 8(3), (6); IAS 39.47 Accounting Directive art 8(3) 010 020 030 010 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 020 Debt securities issued Annex V.Part 1.37 Annex V.Part 1.37 030 SUBORDINATED FINANCIAL LIABILITIES Annex V.Part 2.99-100 Annex V.Part 2.99-100 10. Derivatives - Trading and economic hedges By type of risk / By product or by type of market Carrying amount Fair value Notional amount Positive value Negative value Total Trading of which: sold Financial assets Held for trading and trading of which: Financial assets measured at a cost-based method / LOCOM Financial liabilities Held for trading and trading of which: Financial liabilities measured at a cost-based method / LOCOM References National GAAP compatible IFRS Annex V.Part 2.120, 131 IFRS 9.BA.7 (a); Annex V.Part 2.120, 131 Annex V.Part 2.133-135 Annex V.Part 2.133-135 References National GAAP based on BAD Annex V.Part 1.17, Part 2.120 Annex V.Part 2.124 Annex V.Part 1.25, Part 2.120 Annex V.Part 2.124 Annex V.Part 2.132 Annex V.Part 2.132 Annex V.Part 2.133-135 Annex V.Part 2.133-135 010 011 020 016 022 025 030 040 010 Interest rate Annex V.Part 2.129(a) Annex V.Part 2.129(a) 020 of which: economic hedges Annex V.Part 2.137-139 Annex V.Part 2.137-139 030 OTC options Annex V.Part 2.136 Annex V.Part 2.136 040 OTC other Annex V.Part 2.136 Annex V.Part 2.136 050 Organized market options Annex V.Part 2.136 Annex V.Part 2.136 060 Organized market other Annex V.Part 2.136 Annex V.Part 2.136 070 Equity Annex V.Part 2.129(b) Annex V.Part 2.129(b) 080 of which: economic hedges Annex V.Part 2.137-139 Annex V.Part 2.137-139 090 OTC options Annex V.Part 2.136 Annex V.Part 2.136 100 OTC other Annex V.Part 2.136 Annex V.Part 2.136 110 Organized market options Annex V.Part 2.136 Annex V.Part 2.136 120 Organized market other Annex V.Part 2.136 Annex V.Part 2.136 130 Foreign exchange and gold Annex V.Part 2.129(c) Annex V.Part 2.129(c) 140 of which: economic hedges Annex V.Part 2.137-139 Annex V.Part 2.137-139 150 OTC options Annex V.Part 2.136 Annex V.Part 2.136 160 OTC other Annex V.Part 2.136 Annex V.Part 2.136 170 Organized market options Annex V.Part 2.136 Annex V.Part 2.136 180 Organized market other Annex V.Part 2.136 Annex V.Part 2.136 190 Credit Annex V.Part 2.129(d) Annex V.Part 2.129(d) 195 of which: economic hedges with use of the fair value option Annex V.Part 2.140 IFRS 9.6.7.1; Annex V.Part 2.140 201 of which: other economic hedges Annex V.Part 2.137-140 Annex V.Part 2.137-140 210 Credit default swap 220 Credit spread option 230 Total return swap 240 Other 250 Commodity Annex V.Part 2.129(e) Annex V.Part 2.129(e) 260 of which: economic hedges Annex V.Part 2.137-139 Annex V.Part 2.137-139 270 Other Annex V.Part 2.129(f) Annex V.Part 2.129(f) 280 of which: economic hedges Annex V.Part 2.137-139 Annex V.Part 2.137-139 290 DERIVATIVES CRR Annex II; Annex V.Part 1.16(a) IFRS 9.Appendix A 300 of which: OTC - credit institutions Annex V.Part 1.42(c), 44(e), Part 2.141 (a), 142 Annex V.Part 1.42(c), 44(e), Part 2.141(a), 142 310 of which: OTC - other financial corporations Annex V.Part 1.42(d), 44(e), Part 2.141(b) Annex V.Part 1.42(d), 44(e), Part 2.141(b) 320 of which: OTC - rest Annex V.Part 1.44(e), Part 2.141(c) Annex V.Part 1.44(e), Part 2.141(c) 11. Hedge accounting 11.2 Derivatives - Hedge accounting under National GAAP: Breakdown by type of risk By product or by type of market References National GAAP based on BAD Carrying amount Notional amount Fair value Positive value Negative value Assets of which: assets carried at amortised cost / LOCOM Liabilities of which: liabilities carried at amortised cost / LOCOM Total Hedging of which: derivatives carried at amortised cost / LOCOM of which: sold of which: derivatives carried at amortised cost / LOCOM Annex V.Part 1.17, Part 2.120 Annex V.Part 2.124 Annex V.Part 1.25, Part 2.120 Annex V.Part 2.124 Annex V.Part 2.133-135 Annex V.Part 2.124 Annex V.Part 2.133-135 Annex V.Part 2.124 Annex V.Part 2.132 Annex V.Part 2.132 005 006 007 008 010 011 020 021 030 040 010 Interest rate Annex V.Part 2.129(a) 020 OTC options Annex V.Part 2.136 030 OTC other Annex V.Part 2.136 040 Organized market options Annex V.Part 2.136 050 Organized market other Annex V.Part 2.136 060 Equity Annex V.Part 2.129(b) 070 OTC options Annex V.Part 2.136 080 OTC other Annex V.Part 2.136 090 Organised market options Annex V.Part 2.136 100 Organised market other Annex V.Part 2.136 110 Foreign exchange and gold Annex V.Part 2.129(c) 120 OTC options Annex V.Part 2.136 130 OTC other Annex V.Part 2.136 140 Organised market options Annex V.Part 2.136 150 Organised market other Annex V.Part 2.136 160 Credit Annex V.Part 2.129(d) 170 Credit default swap Annex V.Part 2.136 180 Credit spread option Annex V.Part 2.136 190 Total return swap Annex V.Part 2.136 200 Other Annex V.Part 2.136 210 Commodity Annex V.Part 2.129(e) 220 Other Annex V.Part 2.129(f) 230 DERIVATIVES-HEDGE ACCOUNTING Annex V.Part 1.22, 26 231 of which: fair value hedges Annex V.Part 2.143 232 of which: cash flow hedges Annex V.Part 2.143 233 of which: cost-price hedges Annex V.Part 2.143, 144 234 of which: hedge in net investments in a foreign operation Annex V.Part 2.143 235 of which: portfolio fair value hedges of interest rate risk Annex V.Part 2.143 236 of which: portfolio cash flow hedges of interest rate risk Annex V.Part 2.143 240 of which: OTC - credit institutions Annex V.Part 1.42(c), 44(e), Part 2.141(a), 142 250 of which: OTC - other financial corporations Annex V.Part 1.42(d), 44(e), Part 2.141(b) 260 of which: OTC - rest Annex V.Part 1.44(e), Part 2.141(c) 18. Information on performing and non-performing exposures Gross carrying amount / Nominal amount Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Maximum amount of the collateral or guarantee that can be considered Annex V. Part 2.119 Performing Non-performing Performing exposures - Accumulated impairment and provisions Non-performing exposures - Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Collateral received and financial guarantees received Not past due or Past due <= 30 days Past due > 30 days <= 90 days Unlikely to pay that are not past-due or past-due < = 90 days Past due > 90 days <= 180 days Past due > 180 days <= 1 year Past due > 1 year <= 5 years Past due > 5 years Of which: defaulted Of which: impaired Unlikely to pay that are not past-due or past-due < = 90 days Past due > 90 days <= 180 days Past due > 180 days <= 1 year Past due > 1 year < = 5 year Past due > 5 years Collateral received on non-performing exposues Financial guarantees received on non-performing exposures 010 020 030 055 060 070 080 090 100 105 110 120 130 140 150 160 170 180 190 195 200 210 References National GAAP compatible IFRS Annex V. Part 1.34, Part 2.118, 221 Annex V. Part 2. 213-216, 223-239 Annex V. Part 2. 222, 235 Annex V. Part 2. 222, 235 Annex V. Part 2. 213-216, 223-239 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 CRR art 178; Annex V.Part 2.238(b) IFRS 9.5.5.1; IFRS 9.Appendix A; Annex V.Part 2.237(a) Annex V. Part 2. 238 Annex V. Part 2. 238 Annex V. Part 2. 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 239 Annex V. Part 2. 239 References National GAAP based on BAD Annex V. Part 1.34, Part 2.118, 221 Annex V. Part 2. 213-216, 223-239 Annex V. Part 2. 222, 235 Annex V. Part 2. 222, 235 Annex V. Part 2. 213-216, 223-239 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 CRR art 178; Annex V.Part 2.238(b) CRR art 4(95); Annex V.Part 2.237(a) Annex V. Part 2. 238 Annex V. Part 2. 238 Annex V. Part 2. 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 239 Annex V. Part 2. 239 010 Debt securities Annex V.Part 1.31, 44(b) Annex V.Part 1.31, 44(b) 020 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 030 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 040 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 050 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 060 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 070 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 080 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 090 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 100 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 110 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 120 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 130 Of which: Small and Medium-sized Enterprises SME Art 1 2(a) SME Art 1 2(a) 140 Of which: Loans collateralised by commercial immovable property Annex V.Part 2.86(a), 87 Annex V.Part 2.86(a), 87 150 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 160 Of which: Loans collateralised by residential immovable property Annex V.Part 2.86(a), 87 Annex V.Part 2.86(a), 87 170 Of which: Credit for consumption Annex V.Part 2.88(a) Annex V.Part 2.88(a) 180 DEBT INSTRUMENTS AT COST OR AT AMORTISED COST Annex V.Part 2.233(a) Annex V.Part 2.233(a) 181 Debt securities Annex V.Part 1.31, 44(b) Annex V.Part 1.31, 44(b) 182 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 183 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 184 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 185 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 186 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 191 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 192 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 193 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 194 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 195 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 196 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 197 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 201 DEBT INSTRUMENTS AT FAIR VALUE THROUGH OTHER COMPREHENSIVE INCOME OR THROUGH EQUITY SUBJECT TO IMPAIRMENT Annex V.Part 2.233(b) Annex V.Part 2.233(b) 211 Debt securities Annex V.Part 1.31, 44(b) Annex V.Part 1.31, 44(b) 212 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 213 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 214 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 215 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 216 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 221 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 222 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 223 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 224 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 225 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 226 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 227 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 231 DEBT INSTRUMENTS AT STRICT LOCOM, OR FAIR VALUE THROUGH PROFIT OR LOSS OR THROUGH EQUITY NOT SUBJECT TO IMPAIRMENT Annex V.Part 2.233(c), 234 Annex V.Part 2.233(c), 234 330 DEBT INSTRUMENTS OTHER THAN HELD FOR TRADING OR TRADING Annex V.Part 2.217 Annex V.Part 2.217 335 DEBT INSTRUMENTS HELD FOR SALE Annex V.Part 2.220 340 Loan commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.112, 113, 224 CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 113, 116, 224 350 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 360 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 370 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 380 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 390 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 400 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 410 Financial guarantees given CRR Annex I; Annex V.Part 1.44(f), Part 2.112, 114, 225 IFRS 4 Annex A; CRR Annex I; Annex V.Part 1.44(f), Part 2.102-105, 114, 116, 225 420 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 430 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 440 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 450 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 460 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 470 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 480 Other Commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.112, 115, 224 CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 115, 116, 224 490 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 500 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 510 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 520 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 530 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 540 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 550 OFF-BALANCE SHEET EXPOSURES Annex V.Part 2.217 Annex V.Part 2.217 19. Information forborne exposures References National GAAP based on BAD References National GAAP compatible IFRS Gross carrying amount / nominal amount of exposures with forbearance measures Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Maximum amount of the collateral or guarantee that can be considered Annex V. Part 2.119 Performing exposures with forbearance measures Non-performing exposures with forbearance measures Perfoming exposures with forbearance measures - Accumulated impairment and provisions Non-performing exposures with forbearance measures - Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Collateral received and financial guarantees received Instruments with modifications in their terms and conditions Refinancing of which: Performing forborne exposures under probation reclassified from non-performing Instruments with modifications in their terms and conditions Refinancing of which: Defaulted of which: Impaired of which: Forbearance of exposures non-performing prior to forbearance Instruments with modifications in their terms and conditions Refinancing Collateral received on exposures with forbearance measures Financial guarantees received on exposures with forbearance measures 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 170 180 Annex V. Part 1.34, Part 2. 118, 240-245, 251-258 Annex V. Part 2. 256, 259-262 Annex V. Part 2.241(a), 266 Annex V. Part 2. 241 (b), 265-266 Annex V. Part 2. 256(b), 261 Annex V. Part 2. 259-263 Annex V. Part 2.241(a), 266 Annex V. Part 2. 241 (b), 265-266 CRR art 178; Annex V. Part 2.264(b) IFRS 9.5.5.1; IFRS 9.Appendix A; Annex V.Part 2.264(a) Annex V. Part 2. 231, 252(a), 263 Annex V. Part 2. 267 Annex V. Part 2. 207 Annex V. Part 2. 207 Annex V. Part 2. 241(a), 267 Annex V. Part 2. 241(b), 267 Annex V. Part 2. 268 Annex V. Part 2. 268 Annex V. Part 1.34, Part 2. 118, 240-245, 251-255 Annex V. Part 2. 256, 259-262 Annex V. Part 2.241(a), 266 Annex V. Part 2. 241 (b), 265-266 Annex V. Part 2. 256(b), 261 Annex V. Part 2. 259-263 Annex V. Part 2.241(a), 266 Annex V. Part 2. 241 (b), 265-266 CRR art 178; Annex V. Part 2.264(b) CRR art 4(95); Annex V.Part 2.264(a) Annex V. Part 2. 231, 252(a), 263 Annex V. Part 2. 267 Annex V. Part 2. 207 Annex V. Part 2. 207 Annex V. Part 2. 241(a), 267 Annex V. Part 2. 241(b), 267 Annex V. Part 2. 268 Annex V. Part 2. 268 010 Debt securities Annex V.Part 1.31, 44(b) Annex V.Part 1.31, 44(b) 020 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 030 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 040 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 050 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 060 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 070 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 080 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 090 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 100 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 110 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 120 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 130 Of which: Small and Medium-sized Enterprises SME Art 1 2(a) SME Art 1 2(a) 140 Of which: Loans collateralised by commercial immovable property Annex V.Part 2.86(a), 87 Annex V.Part 2.86(a), 87 150 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 160 Of which: Loans collateralised by residential immovable property Annex V.Part 2.86(a), 87 Annex V.Part 2.86(a), 87 170 Of which: Credit for consumption Annex V.Part 2.88(a) Annex V.Part 2.88(a) 180 DEBT INSTRUMENTS AT COST OR AT AMORTISED COST Annex V.Part 2.249(a) Annex V.Part 2.249(a) 181 Debt securities Annex V.Part 1.31, 44(b) Annex V.Part 1.31, 44(b) 182 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 183 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 184 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 185 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 186 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 191 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 192 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 193 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 194 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 195 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 196 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 197 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 201 DEBT INSTRUMENTS AT FAIR VALUE THROUGH OTHER COMPREHENSIVE INCOME OR THROUGH EQUITY SUBJECT TO IMPAIRMENT Annex V.Part 2.249(b) Annex V.Part 2.249(b) 211 Debt securities Annex V.Part 1.31, 44(b) Annex V.Part 1.31, 44(b) 212 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 213 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 214 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 215 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 216 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 221 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 222 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 223 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 224 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 225 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 226 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 227 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 231 DEBT INSTRUMENTS AT STRICT LOCOM, OR FAIR VALUE THROUGH PROFIT OR LOSS OR THROUGH EQUITY NOT SUBJECT TO IMPAIRMENT Annex V.Part 2.249(c) Annex V.Part 2.249(c) 330 DEBT INSTRUMENTS OTHER THAN HELD FOR TRADING OR TRADING Annex V.Part 2.246 Annex V.Part 2.246 335 DEBT INSTRUMENTS HELD FOR SALE Annex V.Part 2.247 340 Loan commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.112, 113, 246 CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 113, 116, 246